     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 1 of 98 PageID #:4




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

WALMART INC.; WAL-MART STORES EAST,
LP; WAL-MART STORES ARKANSAS, LLC;
WAL-MART STORES TEXAS, LLC; WAL- Case No. 5:19-cv-05100-TLB
MART LOUISIANA, LLC; SAM’S WEST, INC.;
SAM’S EAST, INC.,

       Plaintiffs,

v.

PILGRIM’S PRIDE CORPORATION; KOCH
FOODS, INC.; JCG FOODS OF ALABAMA,
LLC; JCG FOODS OF GEORGIA, LLC; KOCH
MEAT CO., INC.; SANDERSON FARMS, INC.;
SANDERSON       FARMS,     INC.    (FOOD
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); SANDERSON
FARMS, INC. (PROCESSING DIVISION);
HOUSE OF RAEFORD FARMS, INC.; MAR-
JAC POULTRY, INC.; PERDUE FARMS, INC.;
PERDUE FOODS, LLC; WAYNE FARMS, LLC;
O.K. FOODS, INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; PECO FOODS, INC.;
HARRISON POULTRY, INC.; FOSTER FARMS,
LLC; FOSTER POULTRY FARMS; CLAXTON
POULTRY FARMS, INC.; MOUNTAIRE
FARMS, INC.; MOUNTAIRE FARMS, LLC;
MOUNTAIRE FARMS OF DELAWARE, INC.;
AMICK FARMS, LLC; CASE FOODS, INC.;
CASE    FARMS,    LLC;   CASE     FARMS
PROCESSING, INC.; and AGRI STATS, INC.,

       Defendants.


                                  COMPLAINT
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 2 of 98 PageID #:5



          Plaintiffs Walmart Inc., Wal-Mart Stores Texas, LLC, Wal-Mart Louisiana, LLC, Wal-Mart Stores

Arkansas, LLC, Wal-Mart Stores East, LP, Sam’s West, Inc., and Sam’s East, Inc., (individually and

collectively “Walmart” or “Plaintiffs”) file this Complaint against the Defendants identified below and

allege, upon knowledge as to themselves and otherwise upon information and belief, as follows:

                                      NATURE OF THE ACTION

          1.     This is an antitrust case about how some of America’s chicken producers reached illegal

agreements and restrained trade. The exact beginning of this conspiracy has yet to be determined, but it is

believed to have begun at least as early as 2008 through at least 2016 (generally referred to as the “relevant

period”). Through those unlawful agreements, Defendants successfully implemented supra-competitive

chicken prices to Plaintiffs and other purchasers throughout the United States.

          2.     Defendants’ restraint of trade was implemented primarily through two mechanisms. The

first focused on coordinating their output and reducing the supply of Broiler chickens into the market. The

second focused on (among other things) manipulating price indices with respect to wholesale chicken

prices.

          3.     One of the participants in the alleged conspiracy, Fieldale Farms, has already agreed to pay

$2.25 million to settle claims by a putative class of direct purchasers alleging that it participated in this

conspiracy.

          A.     Defendants Unlawfully Agreed to Curtail the Supply of Chicken

          4.     Broiler chickens constitute approximately 98% of all chicken meat sold in the United

States. Defendants are among the leading suppliers of chicken in an industry with over $30 billion in annual

wholesale revenue and control a large percentage of the wholesale chicken market. The industry is highly

concentrated, with a small number of large producers in the United States controlling supply.

          5.     One aspect of Defendants’ scheme curtailed the supply of chickens in the market via

unprecedented cuts at the top of the supply chain in the form of collusively reducing “breeder flocks” that

produce chickens ultimately slaughtered for meat consumption. Historically, when faced with low market

prices, Defendants relied primarily on mechanisms that temporarily reduced production – at the middle or
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 3 of 98 PageID #:6



end of the supply chain, such as reducing egg placements, killing newly-hatched chicks, or idling processing

plants – but which still allowed them to ramp up production within weeks if chicken prices increased.

        6.      Historically, the chicken industry was marked by boom and bust cycles where, in response

to rising prices, producers increased production, which caused an oversupply and resulting decrease in

pricing. However, that market pattern changed markedly in 2008. By their wrongful conduct as alleged in

this complaint, Defendants not only materially reduced or eliminated the historical boom and bust cycle of

the chicken industry, they propped up chicken prices during periods of rapidly falling input costs by, among

other means, coordinating supply restrictions and manipulating one or more Broiler price indices.

        7.      The historic pattern of annual increases in chicken production became so entrenched over

decades of experience that by the 2000s, a widely-repeated industry refrain was that the market would grow

by 3% more Broilers per year. An industry publication noted in early 2009 that chicken “production in the

U.S. used to be just like government spending, it never went down and cutbacks only resulted in slowing

the rate of growth, but not anymore,” because for “the first time in decades, total Broiler production in 2008

remained virtually unchanged from the year before. WATT PoultryUSA 2008 rankings data show the

industry’s total weekly ready-to-cook (RTC) production at 724.05 million pounds, just slightly more than

the 723.71 million RTC pounds per week reported at the end of 2007.”

        8.      In 2008, faced with dropping prices and low profits, Defendants collectively began cutting

their ability to ramp up production by materially reducing their breeder flocks. While in the past,

Defendants undertook traditional, short-term production cuts, this was a significant shift in their behavior.

Defendants’ collective market-changing cuts to breeder flocks – a first round from 2008 to early 2009, and

a subsequent round from 2011 to 2012 as the conspiracy continued into the current decade – effectively

eliminated their ability to meaningfully increase supply for years.

        9.      The chicken suppliers joint efforts to impose supply-side “discipline” included public

statements by their senior executives about a company’s commitment to production cuts as well as the

importance of instituting and maintaining this “discipline” within the industry as a whole. The Broiler

producers’ public statements on the need for, and benefits of, industry-wide supply “discipline” marked a
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 4 of 98 PageID #:7



significant departure from past industry practice.

        10.     The Broiler producers’ coordinated output restriction scheme was successfully facilitated

by, monitored and policed using reports purchased, at significant cost, from Defendant Agri Stats, Inc.

(“Agri Stats”). Agri Stats collects detailed, proprietary data from all Defendants and others, including

housing used, breed of chicks, average size, production, and breeder flock levels.

        11.     While the Agri Stats reports superficially “anonymize” individual producer information,

they are sufficiently detailed so that any reasonably informed producer may discern the identity of its

competitors’ information, including breeder flocks, and other production, capacity and cost data. Agri

Stats, as detailed below, plays both a unique role in the chicken industry and an important role in the

conspiracy alleged here, by willfully enabling Defendants and other Broiler producers to know what each

of them were doing in furtherance of the concerted action among the producers.

        12.     The information available to Defendants and Broiler producers in these Agri Stats reports

is not the kind of information that, in a competitive market, would be disclosed by one competitor to

another. Agri Stats reports include individual lines (sometimes called “rows”) of facility-level data for

Defendants’ integrated chicken production facilities.      Most of these vast facilities, referred to as

“complexes,” include housing for Defendants’ breeder flocks and hatcheries where breeder flock hens lay

the eggs that will ultimately become the chickens sold to the market.

        13.     The Agri Stats reports identify each complex with unique numbers, including a coding

system identifying the region and sub-region, for each chicken complex, with the cover pages of each sub-

regional report identifying by name the companies whose complexes are covered in the report itself. For

example, “Region 20” includes “Sub-Region 21 – Upper Mid Atlantic,” identifying, with a unique number,

sixteen chicken complexes, including four Tyson complexes, four Perdue complexes, three Mountaire

complexes, two Pilgrim’s Pride complexes, and one George’s complex.1


1
  Agri Stats reports also include specific data for Defendants’ chicken complexes (listed by producer and
location) in: North Carolina (“Sub-Region 22”); Northern Georgia and Tennessee (“Sub-Region 31”);
Southern Georgia, Florida and South Carolina (“Sub-Region 32”); Alabama and Mississippi (sub-regions
41 and 42); lower Arkansas, Louisiana and Texas (“Sub-Region 51”); upper Arkansas and Missouri (“Sub-
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 5 of 98 PageID #:8



        14.       Agri Stats’ reports are not publicly available and Defendants and other Broiler producers

closely guard the industry reports’ contents and the degree of each producers’ participation in Agri Stats’

data-gathering and data-dissemination processes. Defendants and other producers have reported detailed

data to Agri Stats on a regular basis, typically weekly.

        15.       Agri Stats both facilitated and participated in the conspiracy because, among other things:

              •   Agri Stats’ coding system enabled Defendants’ personnel to decipher, simply by eyeballing
                  the “rows” in a given report, the production, feed, sales and other competitively-sensitive
                  metrics of their competitors, many of whom had complexes “right down the road from”
                  each other in the same Agri Stats sub-region;

              •   Agri Stats’ regular meetings with each Defendant allowed Agri Stats to share production
                  information among the Defendants and other producers. For example, personnel working
                  at complexes in the Mid-Atlantic region were advised by their complex managers about
                  competitors’ production following quarterly meetings between the complex managers and
                  Agri Stats account managers; and

              •   Agri Stats account managers created, for each of their customers, a series of data
                  compilations known as “books,” based on the competitively-sensitive data that a particular
                  producer had submitted to Agri Stats. Agri Stats personnel have sent copies of one
                  Defendant’s “books” to other Defendants.

        B.        Defendants Unlawfully Agreed to Manipulate and Artificially Inflate the Georgia
                  Dock

        16.       A second aspect of Defendants’ conspiracy to illegally increase and maintain chicken

prices was the manipulation and artificial inflation of prices on the “Georgia Dock,” a widely used weekly

benchmark price compiled and published by the Georgia Department of Agriculture (the “GDA”). Unlike

other price indices available to chicken buyers, the Georgia Dock benchmark price is a self-reported number

from a group of chicken producers (including Defendants Pilgrim’s Pride, Fieldale Farms, Sanderson

Farms, Koch Foods, Harrison Poultry, Mar-Jac, Wayne Farms and others). Senior executives from many

of the companies who participated in the Georgia Dock price submission process (those who participated

in the Georgia Dock are named the “Georgia Dock Participants”) were members of a private sector “Georgia

Dock Advisory Board,” which played a role in the compilation and manipulation of the Georgia Dock


Region 52”); Kentucky, Ohio, Minnesota, Indiana and Wisconsin (“Sub-Region 60”); and California and
the Pacific Northwest (“Region 10)” (which is composed solely of Defendant Foster Farms’ three
complexes).
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 6 of 98 PageID #:9



benchmark price.

          17.   Following intense scrutiny – first in mid-2016 from the U.S. Department of Agriculture

(“USDA”), and then by the press, which in late 2016 first revealed the easily manipulated methodology

used to create the Georgia Dock benchmark price – the GDA, on November 28, 2016, suspended reporting

the Georgia Dock benchmark price. The GDA considered implementing new price-reporting requirements,

including the submission of an affidavit by Georgia Dock Participants vouching for the accuracy of their

submitted price inputs. However, the Georgia Dock Participants balked at these new rules, so in late

November 2016, the GDA stopped publishing the Georgia Dock benchmark index altogether, citing a “lack

of submissions” under the new reporting requirements.

          18.   The November 23, 2016 Georgia Dock benchmark whole-bird price of $1.0975/lb was the

last one reported by the GDA. The GDA later introduced a new index called the “Georgia Premium Poultry

Price Index,” which purported to be a more transparent, accurate, and verifiable pricing mechanism – but

abandoned the new index in February 2017 due to a lack of participation by chicken producers.

          19.   Defendants’ conduct has led to public reports of Defendants’ anticompetitive behavior.

For instance, stock market analysis service Seeking Alpha reported in November 2016, in an article titled

“Evidence Of Chicken Price Manipulation: The Curious Case Of The Georgia Dock,” that the chicken

companies (including Pilgrim’s Pride, Tyson, and Sanderson) “may be manipulating the Georgia Dock

price index in order to receive a much higher price than real market prices.” Seeking Alpha noted that

Defendants’ conduct surrounding this price index manipulation “has accounted for >100% of earnings for

pure-play chicken companies recently.” Seeking Alpha projected “60% downside for [Pilgrim’s Pride],

40% downside for [Sanderson], 40% downside for [Tyson]” upon correction of their behavior, before any

“potential penalties.” The result of the “potential LIBOR-rigging type scandal,” Seeking Alpha reported,

was that “US consumers have been over-charged for chicken by more than $3 billion per year” and that

major chicken producers were “significantly over-earning as a result of what may be a manipulated price

index.”

          20.   Defendants’ conspiracy was instigated in a market with numerous characteristics making
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 7 of 98 PageID #:10



it highly susceptible to collusion, including: (a) a highly-concentrated market dominated by vertically-

integrated producers; (b) high barriers to market entry; (c) a standardized, commodity product where

competition is based principally on price; (d) inelastic demand for the product; (e) numerous opportunities

for producers to conspire through a number of regularly scheduled trade association meetings; and (f) access

to competitors’ data through Agri Stats.

                                                 PARTIES

        A.       Plaintiffs

        21.      Plaintiff Walmart Inc. is a Delaware corporation with its headquarters in Bentonville,

Arkansas. Walmart Inc. is a retail corporation that operates discount grocery, department, and warehouse

stores across the United States and internationally.

        22.      Plaintiff Wal-Mart Stores East, LP (f/k/a Wal-Mart Stores East, Inc.) is a Delaware limited

partnership with its principal place of business in Bentonville, Arkansas.

        23.      Plaintiff Wal-Mart Stores Arkansas, LLC is an Arkansas limited liability company with its

principal place of business in Bentonville, Arkansas.

        24.      Plaintiff Wal-Mart Stores Texas, LLC (f/k/a/ Wal-Mart Stores Texas, LP) is a Delaware

limited liability company with its principal place of business in Bentonville, Arkansas.

        25.      Plaintiff Wal-Mart Louisiana, LLC is a Delaware limited liability company with its

principal place of business in Bentonville, Arkansas.

        26.      Plaintiff Sam's West, Inc. is an Arkansas corporation with its principal place of business in

Bentonville, Arkansas.

        27.      Plaintiff Sam's East, Inc. is an Arkansas corporation with its principal place of business in

Bentonville, Arkansas.

        28.      Plaintiffs own and operate retail stores and warehouse clubs that sell chicken. During the

relevant period, Plaintiffs and their subsidiaries and affiliates directly purchased chicken at inflated prices

in the United States from one or more of the Defendants and/or their co-conspirators and sustained injury

and damage as a proximate result of the antitrust violations alleged in this complaint.
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 8 of 98 PageID #:11



        29.         Plaintiffs employ more than 1.4 million people in more than 5,000 stores nationwide and

are collectively the largest grocery retailer in the United States.

        30.         Each Plaintiff is a “person” with standing to sue Defendants for damages and other relief

under Section 1 of the Sherman Act, 15 U.S.C. § 1.

        B.          Defendants

                   i.       Pilgrim’s Pride Corporation

        31.         Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a publicly held

Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports a wide variety of data

to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

complexes in Virginia, West Virginia, North Carolina, Georgia, Tennessee, Florida, South Carolina,

Alabama, Texas, Arkansas, and Kentucky. Until the Georgia Dock benchmark price index stopped being

published by the GDA in late November 2016, Pilgrim’s Pride was one of the Defendants that submitted

artificially inflated price quotes to the GDA. Its executive vice president of sales and operations served on

the Georgia Dock Advisory Board. Pilgrim’s Pride is a Georgia Dock Participant.

        32.         Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it was in

bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the conspiracy

following its discharge from bankruptcy on December 29, 2009. This Complaint seeks to recover damages

from Pilgrim’s only for the conduct for which damages may be imposed pursuant to any orders of the

bankruptcy court.

               ii.          The Koch Defendants

        33.         Defendant Koch Foods, Inc. is a privately held Illinois corporation headquartered in Park

Ridge, Illinois.

        34.         Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods, Inc.

        35.         Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods, Inc.
      Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 9 of 98 PageID #:12



        36.      Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago, is a

wholly-owned subsidiary of Defendant Koch Foods, Inc.

        37.      Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of Georgia, LLC

and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint. Koch reports a wide

variety of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data

for its complexes in Georgia, Tennessee, and Alabama. Until the Georgia Dock benchmark price index

stopped being published by the GDA in late November 2016, Koch, through JCG Foods of Georgia, LLC,

was one of the Defendants that submitted artificially inflated price quotes to the GDA. Its vice president

of sales served on the Georgia Dock Advisory Board. Koch is a Georgia Dock Participant.

              iii.        The Sanderson Farms Defendants

        38.      Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation headquartered

in Laurel, Mississippi.

        39.      Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson Farms, Inc.

        40.      Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson Farms, Inc.

        41.      Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson Farms, Inc.

        42.      Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division), Sanderson

Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are collectively referred

to as “Sanderson Farms” in this Complaint. Sanderson Farms reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its complexes in Georgia,

Mississippi, and Texas. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Sanderson Farms was one of the Defendants that submitted artificially

inflated price quotes to the GDA. Sanderson Farms is a Georgia Dock Participant.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 10 of 98 PageID #:13



              iv.       House of Raeford Farms, Inc.

        43.      Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North Carolina

corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety of data to Agri

Stats, including information about its breeder flocks and hatchery capacity, and data for its North Carolina

and Louisiana complexes.

               v.       Mar-Jac Poultry, Inc.

        44.      Defendant Mar-Jac Poultry, Inc. (“Mar-Jac”) is a Delaware corporation headquartered in

Gainesville, Georgia. Mar-Jac reports a wide variety of data to Agri Stats, including information about its

breeder flocks and hatchery capacity, and data for its Gainesville, Georgia complex. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Mar-Jac was

one of the Defendants that submitted artificially inflated price quotes to the GDA. Its vice president of

operations served on the Georgia Dock Advisory Board. Mar-Jac is a Georgia Dock Participant.

              vi.       The Perdue Defendants

        45.      Defendant Perdue Farms, Inc. is a privately held Maryland corporation headquartered in

Salisbury, Maryland.

        46.      Defendant Perdue Foods, LLC, a privately held Maryland limited liability corporation

headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue Farms, Inc.

        47.      Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as “Perdue”

in this Complaint. Perdue reports a wide variety of data to Agri Stats, including information about its

breeder flocks and hatchery capacity, and data for its complexes in Delaware, Maryland, North Carolina,

South Carolina, Florida, and Kentucky.

              vii.      Wayne Farms, LLC

        48.      Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its complexes in North

Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia Dock benchmark price index
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 11 of 98 PageID #:14



stopped being published by the GDA in late November 2016, Wayne Farms was one of the Defendants that

submitted artificially inflated price quotes to the GDA. Its vice president of fresh sales served on the

Georgia Dock Advisory Board. Wayne Farms is a Georgia Dock Participant.

              viii.       The O.K. Foods Defendants

        49.       Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort Smith,

Arkansas.

        50.       O.K. Farms, Inc., is an Arkansas corporation headquartered in Fort Smith, Arkansas, and

is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        51.       O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith, Arkansas, is a

wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        52.       Defendants O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc. are referred to

collectively as “O.K. Foods” in this Complaint. O.K. Foods are subsidiaries of the Mexican poultry

conglomerate Industrias Bachoco, which reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its Fort Smith, Arkansas complex.

               ix.        Peco Foods, Inc.

        53.       Defendant Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Gordo, Alabama

and Sebastopol, Mississippi.

                x.        Harrison Poultry, Inc.

        54.       Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation headquartered in

Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats, including information about its

breeder flocks and hatchery capacity, and data for its Bethlehem, Georgia complex. Until the Georgia Dock

benchmark price index stopped being published by the GDA in late November 2016, Harrison was one of

the Defendants that submitted artificially inflated price quotes to the GDA. Its owner and CEO served on

the Georgia Dock Advisory Board. Harrison is a Georgia Dock Participant.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 12 of 98 PageID #:15



               xi.        Foster Farms

        55.       Defendant Foster Farms, LLC is a privately held California corporation headquartered in

Modesto, California. Foster reports a wide variety of data to Agri Stats, including information about its

breeder flocks and hatchery capacity, and data for its complexes in Fresno, California, Livingston,

California, and the Pacific Northwest.

        56.       Defendant Foster Poultry Farms is a privately held California corporation headquartered in

Livingston, California. Foster Poultry Farms is a related entity of Foster Farms, LLC. During the relevant

period, Foster Poultry Farms and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates

was engaged in the processing, distribution, sale, pricing, and/or marketing of Broilers, directly or through

its wholly-owned or controlled affiliates, to purchasers in the United States. Defendants Foster Farms, LLC

and Foster Poultry Farms are collectively referred to as “Foster” or “Foster Farms.”

              xii.        Claxton Poultry Farms, Inc.

        57.       Defendant Claxton Poultry Farms, Inc. (“Claxton”) is a Georgia corporation headquartered

in Claxton, Georgia. Claxton reports to Agri Stats a wide variety of data, including information about its

breeder flocks and hatchery capacity and its Claxton, Georgia complex. Until the Georgia Dock benchmark

price stopped being published by the GDA in late November 2016, Claxton was one of the Defendants that

submitted artificially inflated price quotes to the GDA. Its CEO also served on the Georgia Dock Advisory

Board. Claxton is a Georgia Dock Participant.

              xiii.       The Mountaire Farms Defendants

        58.       Defendant Mountaire Farms, Inc. is a privately held Delaware corporation headquartered

in Millsboro, Delaware.

        59.       Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability corporation

headquartered in Little Rock, Arkansas, is a wholly-owned subsidiary of Defendant Mountaire Farms, Inc.

        60.       Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware corporation

headquartered in Millsboro, Delaware, is a wholly-owned subsidiary of Defendant Mountaire Farms, Inc.

        61.       Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms of
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 13 of 98 PageID #:16



Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire Farms

reports a wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Delaware and North Carolina.

              xiv.       The Amick Farm Defendants

        62.      Amick Farms, LLC, is a privately held Delaware limited liability company with its

corporate headquarters in Batesburg-Leesville, South Carolina, and with facilities in South Carolina,

Maryland, and Delaware. Amick Farms, LLC is a wholly owned subsidiary of OSI Group, LLC, a privately

held Delaware corporation with its corporate headquarters in Aurora, Illinois.

        63.      Defendant Amick Farms, LLC, is referred to as “Amick.” Amick reports a wide variety of

data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

complexes in South Carolina, Maryland, and Delaware.

              xv.        The Case Foods Defendants

        64.      Case Foods, Inc., is a privately held Delaware corporation with its corporate headquarters

in Troutman, North Carolina.

        65.      Case Farms, LLC, is a privately held Delaware limited liability company with its corporate

headquarters in Troutman, North Carolina, and with facilities and operations in Ohio and North Carolina.

Case Farms, LLC, is a wholly owned subsidiary of Case Foods, Inc.

        66.      Case Farms Processing, Inc., is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North Carolina.

It is a wholly owned subsidiary of Case Foods, Inc.

        67.      Defendants Case Foods, Inc., Case Farms, LLC, and Case Farms Processing, Inc., are

collectively referred to as “Case Foods.” Case Foods reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in North Carolina

and Ohio.

              xvi.       Agri Stats

        68.      Defendant Agri Stats, Inc. (“Agri Stats”) is an Indiana corporation headquartered in Fort
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 14 of 98 PageID #:17



Wayne, Indiana, and a subsidiary of Eli Lilly & Co., a publicly-held Indiana corporation headquartered in

Indianapolis.

        69.      Agri Stats is a co-conspirator, and has knowingly played an important and active role in

Defendants’ collusive scheme detailed in this Complaint. All of Agri Stats’ wrongful actions described in

this Complaint are part of, and in furtherance of, the unlawful conduct alleged, and were authorized,

ordered, or engaged in by Agri Stats’ various officers, agents, employers or other representatives while

actively engaged in the management and operation of Agri Stats’ business affairs within the course and

scope of their duties and employment, or with Agri Stats’ actual apparent or ostensible authority. Agri Stats

used the instrumentalities of interstate commerce to facilitate the conspiracy, and its conduct was within

the flow of, was intended to, and did have, a substantial effect on the interstate commerce of the U.S.,

including in this District.

        70.      A representative from Agri Stats was elected to the board of the National Chicken Council,

one of the industry’s most important trade associations, in 2008 and 2010 – two key periods in the

conspiracy alleged in this Complaint. There is a unique and symbiotic relationship between Agri Stats and

the chicken-producers.

        71.      All of the above-named Defendants are collectively referred to as “Defendants” in this

Complaint. Defendants are horizontal competitors in the United States chicken market. On information

and belief, Defendants and their co-conspirators, directly and through their wholly-owned or controlled

affiliates, produced and sold chicken throughout the United States, including in this District, at prices that

were artificially inflated as a result of their conspiracy alleged in this Complaint.

        72.      All of Defendants’ wrongful actions described in this Complaint are part of, and in

furtherance of, the unlawful conduct alleged, and were authorized, ordered, and/or engaged in by

Defendants’ various officers, agents, employees, or other representatives within the course and scope of

their duties and employment, or with Defendants’ actual, apparent or ostensible authority. On information

and belief, Defendants used the instrumentalities of interstate commerce to facilitate the conspiracy, and its

conduct was within the flow of, was intended to, and did have, a substantial effect on the interstate
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 15 of 98 PageID #:18



commerce of the United States, including in this District.

                                      JURISDICTION AND VENUE

        73.      This action arises under Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 4 of the

Clayton Act, 15 U.S.C. § 15(a), and seeks to recover treble damages, costs of suit, and reasonable attorneys’

fees for the injuries sustained by Plaintiffs resulting from Defendants’ conspiracy to restrain trade. The

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. § 15.

        74.      Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28 U.S.C.

§ 1391(b) because during the relevant period, Defendants resided, transacted business, were found, or had

agents in this District, or because a substantial portion of Defendants’ alleged wrongful conduct affecting

interstate trade and commerce was carried out in this District.

        75.      Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and the

Arkansas long-arm statute, Ark. Code § 16-4-101, because each Defendant has transacted business in this

state and because the Arkansas long-arm statute extends jurisdiction to the limits of Due Process, and each

Defendant has sufficient minimum contacts with the state of Arkansas to satisfy Due Process.

        76.      This Court has personal jurisdiction over each Defendant because each Defendant has

transacted business, maintained substantial contacts, or committed overt acts in furtherance of its illegal

scheme and conspiracy throughout the U.S., including the effects of the conspiracy occurring in this

District. On information and belief, each Defendant has transacted business, maintained substantial

contacts, or committed overt acts in furtherance of the conspiracy in this District. The alleged scheme and

conspiracy have been directed at, and had the intended effect of, causing injury to persons and entities

residing in, located in, or doing business throughout the U.S., including in this District.

        77.      This Court also has personal jurisdiction over the Defendants because each of them knew,

or should have known, that because the Georgia Dock index price was used to price chicken sold in

Arkansas and nationwide, their participation in the collusive manipulation of the Georgia Dock would have

effects on the price of chicken purchased in Arkansas based on the Georgia Dock benchmark. The alleged

scheme and conspiracy have been directed at, and had the intended effect of, causing injury to persons and
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 16 of 98 PageID #:19



entities residing in, located in, or doing business in the state of Arkansas.

                                       TRADE AND COMMERCE

        A.       Background on the Broiler Chicken Market

        78.      Broiler chicken (referred to either as “Broilers” or “chicken” in this complaint) refers to

chicken raised for meat consumption to be slaughtered before the age of 10-13 weeks.2 Broiler chicken can

be sold fresh or frozen, raw or cooked, or whole or in parts, but as used in this complaint the term excludes

chicken grown, processed and sold according to halal, kosher, free-range, or organic standards. According

to a 2012 report by Focus Management Group, chicken “is a commodity product with little or no product

differentiation based on the processors,” and the CEO of defendant Pilgrim’s recently commented that “the

chicken business per se is a commodity business.” The commodity nature of chicken is evidenced by the

fact that, as detailed below, numerous Broiler producers have during the relevant time period purchased

chicken from each other (then likely resold it) to buttress their conspiracy by soaking up excess supply in

the market.

        79.      Typically, when a product is characterized as a commodity, competition is based

principally on price – as opposed to other attributes, such as product quality or customer service. Chicken

producers pay USDA graders to examine their chickens, and almost all companies sell USDA Grade A

chicken, meaning that there is very little differentiation among sellers.

        80.      Due to the lack of product differentiation, chicken producers are forced to compete on price

(absent collusion) such that the supply decisions of each chicken producer impact the market price for

chickens. While an individual producer often has the incentive to increase production to maximize profits,

any increased production will ultimately reduce the profitability of the industry as a whole. Thus, the

commodity nature of the product in the chicken industry makes it easier to implement a price-fixing scheme

and provides industry players with the incentive to agree to reduce overall supply.


2
  On January 1, 2014, the USDA’s Food Safety and Inspection Service (“FSIS”) implemented a final rule
lowering the age definitions for Broilers/fryers from 13 weeks to the current 10 weeks. See 9 C.F.R. 381.170
(2014) (also noting that “FSIS is not establishing separate definitions for ‘Broiler’ and ‘fryer’ chickens in
this final rule”).
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 17 of 98 PageID #:20



          81.   During the relevant period, Defendants and their co-conspirators collectively controlled

nearly 90% of the market for chicken in the United States. The chicken industry is almost entirely vertically

integrated, with producers (sometimes known as “integrators”) owning, or tightly controlling, each of the

six stages of the supply chain: breeding, hatching, chick-rearing/feeding, slaughtering mature birds,

processing, and selling. At the top of the supply chain are “breeder flocks,” which include the hens that lay

the eggs that, when hatched, become chickens slaughtered for meat consumption.

          B.    The United States Broiler Market Is a National Market Comprising Tens of Billions
                of Dollars’ Worth of Annual Sales

          82.   According to the U.S. Poultry & Egg Association, the value of wholesale U.S. Broilers

produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied between $21.8 and

$30.7 billion from 2008-2013.

          83.   There is a single national market for Broilers in the United States. Prices for Broilers sold

in the United States are quoted in whole bird or disassembled parts, with adjustments for transportation,

product form (i.e., degree of processing or added value), and packaging at the time of sale.

          84.   About 50-70% of Broilers are sold under contract with a customer, about 10-20% are sold

on the spot market, and roughly 17-20% are exported.

          85.   Exports of Broilers from the United States account for approximately 45% of all United

States meat exports. Broilers produced in the U.S. are exported to well over 100 different countries, with

the major export markets including Mexico, Canada, Hong Kong, and China. Some of the exports from

the United States include products less desirable to United States consumers, such as chicken feet or dark

meat, but exports also increasingly include white meats and other products widely consumed in the United

States.

          86.   Exports of Broilers from the United States have increased since 2007 both in quantity and

value. In 2006 exports constituted only 14.8% of U.S. exports and increased to 16.5% by 2007. But

between 2008-2014 export levels were never lower than 18.5% of U.S. production levels, dropping down

to 16% in 2015 due to export bans by countries due to Avian Flu concerns.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 18 of 98 PageID #:21



        87.      While this Complaint does not seek damages for Broilers sold into export commerce,

Broilers exported from the United States decrease available supply and increase Broiler prices in the United

States. Therefore, exports were a mechanism used by Defendants to affect their United States-based Broiler

market conspiracy.

        88.      The prices for certain of Defendants’ chicken sales depended in large part on benchmark

price indices, including the Georgia Dock whole-bird price, which was one of three benchmark price indices

used by chicken buyers as a benchmark until early 2017.

        89.      Defendants’ conduct, as described in this Complaint, was within the flow of, intended to,

and did have a substantial effect on, the interstate commerce of the U.S., including in this District.

        90.      During the relevant period, Defendants produced, sold and shipped chicken in a continuous

and uninterrupted flow of interstate commerce. The conspiracy in which Defendants participated had a

direct, substantial, and reasonably foreseeable effect on interstate commerce, including commerce in

Arkansas.

        91.      During the relevant period, each Defendant, or one or more of its affiliates, used the

instrumentalities of interstate commerce to join or effectuate their conspiracy.

    FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL CONSPIRACY

        A.       Overview of Defendants’ Illegal Conspiracy

        92.      In 2007, several chicken producers attempted to cut their production levels enough to cause

industry prices to rise—including Defendant Pilgrim’s and Tyson Foods and its subsidiaries (“Tyson”).

However, despite Pilgrim’s and Tyson’s combined 40% market share, their production cuts in 2007 were

not enough to increase prices through supply cuts because other Broiler companies increased their

production.

        93.      As a result, in January 2008 Pilgrim’s and Tyson changed tactics, seeking broader

cooperation among major producers in the Broiler industry to increase prices. In January 2008, both

Pilgrim’s and Tyson publicly stated to the chicken industry that neither Pilgrim’s nor Tyson would continue

to cut production. A few days after attending an industry event in late January 2008, Tyson announced it
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 19 of 98 PageID #:22



would be raising prices. A day later, a Pilgrim’s executive announced publicly that Pilgrim’s would be

cutting its production and “the rest [] of the market is going to have to pick-up a fair share in order for the

production to come out of the system.”

        94.      The other Defendants soon joined this plan, making substantial cuts to their own

production.

        95.      Defendants went further, however, cutting their ability to ramp up production for 18

months or more by destroying breeder hens which are responsible for supplying the eggs raised into

chicken. This destruction of breeder hens was unparalleled and the consequences reverberated in the

chicken industry for many years. Further, when some Defendants in 2010 became “undisciplined” and

began gradually increasing their production, Defendants coordinated a second wave of production cuts in

2011 and 2012, which included further substantial destruction of industry breeder flocks. Defendants

continued to limit the United States chicken supply in subsequent years by destroying eggs, relying upon

one another’s production to meet customer needs, and exporting excess breeder flocks to Mexico, even

when doing so was against their independent economic interest.

        96.      The consequence of Defendants’ cuts in 2008 and 2011-2012 has been a nearly 50%

increase in wholesale chicken prices since 2008, by one measure, despite input costs (primarily corn and

soybeans) falling roughly 20% to 23% over the same time period. The rise in chicken prices relative to

input costs has led to record profits for Defendants.

        97.      To effectuate their conspiracy, Defendants turned to a modernized version of an antitrust

conspiracy from the 1970s. During the 1970s, major chicken producers held a weekly conference call to

discuss production levels and prices for chicken. After the Department of Justice and civil antitrust

plaintiffs sued, that practice was suspended.

        98.      However, by January 2008, modern technology provided a way for Defendants to share

detailed production and pricing information and coordinate without industry-wide conference calls.

Producers now electronically transfer vast amounts of production data to Agri Stats which, while

supposedly anonymous, in fact provides Defendants with sufficient detail to determine with reasonable
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 20 of 98 PageID #:23



accuracy producer-level data on production, cost, and general efficiencies. This permits the Defendants to

share, on a weekly and/or monthly basis, their confidential production and pricing information, including

forward-looking production information, which is easily forecasted on Broiler breeder flock data that is

reported and shared.

        99.      From late 2014 into 2016, chicken input costs fell significantly. Economic theory predicts

that in a competitive market, all else being equal, chicken prices similarly would fall. However, prices

remained artificially inflated due to the Defendants’ agreement to artificially restrict production and their

manipulation of the Georgia Dock Broiler price index, published by the Georgia Department of Agriculture

(“GDA”). The facts surrounding this episode were unknown until November 2016, when it became public

that the United States Department of Agriculture (“USDA”) had requested in July 2016 that the GDA

investigate and verify the accuracy of the Broiler prices provided to the GDA by several Defendants. When

the GDA declined to do so, citing the industry’s and its own lack of interest in verifying prices, USDA

began publishing its own chicken price statistic.

        100.     “Plus factors” are economic actions and outcomes, above and beyond parallel conduct by

oligopolistic firms that are generally inconsistent with unilateral conduct but largely consistent with

explicitly coordinated action. There are numerous “plus factors” in the chicken industry during the relevant

period including, but not limited to, the following: (a) extensive information sharing through Agri Stats and

other means, (b) numerous opportunities to collude in a variety of forums, (c) inter-Defendant trades and

purchases that often are against independent self-interest, and (d) multiple industry characteristics which

facilitate collusion, such as high vertical integration, high barriers to entry, high industry consolidation and

concentration, inelastic supply and demand, a lack of significant substitutes for chicken, and a history of

government investigations and collusive conduct.

        101.     Defendants’ restriction of the chicken supply had the purpose and effect of increasing

prices to Plaintiffs and other purchasers nationwide. First, as Defendants themselves acknowledge, supply

and demand in the chicken industry are inelastic. Therefore, a coordinated decrease in supply as alleged in

this Complaint, all else equal, necessarily will result in an increase in Defendants’ revenues (and profits).
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 21 of 98 PageID #:24



As one industry consultant, Professor Michael Dicks, noted, “[b]ecause of the inelastic nature of the supply

and demand a reduction in supply will produce an outcome more preferable to the industry than maintaining

supply with a lower price.”

        102.    Second, as acknowledged by industry experts and Defendants themselves, pricing in

virtually all chicken sales relates to spot market prices, which are publicly known and available through

industry price indices.

        103.    Defendants knew and intended that their coordinated limitation and reduction in chicken

supply would artificially increase all chicken prices.

        B.      Agri Stats Participated in, and Actively Facilitated, Defendants’ Communications
                Among Themselves, and Provided Data Necessary to Effectuate, Monitor and
                Enforce the Conspiracy

        104.    The USDA and various other entities publish aggregated weekly, monthly, and annual

supply and pricing information concerning the U.S. chicken industry. But only Agri Stats receives from

individual Defendants and other Broiler producers, and then provides to all other Defendants and other

Broiler producers, detailed information to accurately determine producer-specific production, costs, and

general efficiency. Agri Stats collects and aggregates chicken industry data considerably more detailed

than any similar types of available reports, including the following data categories:

        •       Breeder flock size and age, hatchery capacity, and the costs associated with breeder flocks,
                including feed and housing expense;

        •       Data about the production, delivery and formulation of feed, including corn and soybean
                meal costs, which are two of the most significant input costs;

        •       Grow-out information for chicken “flocks” provided to contract farmers, including the
                number of chickens placed, chick mortality by week and overall percentage, chick cost,
                days between flocks provided to contract farmers (i.e., “down time”), feed conversion rate
                (pounds of feed per pound of chicken), average daily weight gain by chicks, live pounds
                produced per square foot of grower house, grower compensation, including average grower
                payment in cents per pound and cents per square foot, breed composition of flock (breed
                or cross-breed of flocks), detailed information on numerous mechanical aspects of chicken
                housing, and numerous other detailed cost, mortality, and operational information about
                disease, transportation, labor, and other grow out related information;

        •       Slaughter, processing, and further processing information, including pay for processing
                plant workers, total production volume, market age of chickens at slaughter, weight of
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 22 of 98 PageID #:25



                chickens at slaughter, birds per man hour, processing line speeds, and labor hours per
                pound;

        •       Inventory levels of chickens; and

        •       Financial information, such as monthly operating profit per live pound, sales per live
                pound, and cost per live pound.

        105.    Agri Stats collects data from Defendants and other Broiler producers, audits and verifies

the data, and ultimately reports back to Defendants detailed statistics on nearly every operating metric

within the industry, including the size and age of breeder flocks. Agri Stats’ survey methodology involves

direct electronic data submissions from – and to – Defendants of financial, production, breeder flock size

and age, capacity, cost, and numerous other categories of information by each chicken producer on a weekly

and monthly basis. At each of Defendants’ and other Broiler producers’ chicken complexes, certain

employees, typically in the accounting department, are responsible for submitting the data to Agri Stats

once a week (historically, on Thursdays) using an AS/400 data link system. Agri Stats uses a detailed audit

process to verify the accuracy of data from each complex, often directly contacting Defendants to verify

data before issuing reports to Agri Stats subscribers.

        106.    Agri Stats describes itself as a “benchmarking” service that “allows organizations to

develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

performance.” Sanderson Farms CEO Joe Sanderson claimed “[w]e use Agri Stats, which some of you are

probably familiar with. Agri Stats is a benchmarking service that we submit data to. Almost everyone in

our industry does as well. And we get the data back. It’s anonymous – the data is anonymous, so we don’t

know whose numbers the numbers belong to, but we can see performance indicators all over the industry.”

        107.    However, contrary to these assertions, Defendants can (and do) readily determine “whose

numbers the numbers belong to.” Indeed, Defendants know that when it provides its internal, confidential

information to Agri Stats, the other producers will be able to access that information and identify the

Defendant that submitted it. Providing this specific, competitively-sensitive information to Agri Stats

constitutes an unreasonable, anticompetitive restraint of trade, as does Agri Stats’ dissemination of the

information in the detailed, readily-decipherable form in which it is sent to Defendants.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 23 of 98 PageID #:26



        108.    Agri Stats’ critical importance for a collusive production-restriction scheme in the chicken

market lies not only in the fact that it supplies data necessary to coordinate production limitations and

manipulate prices, but also in its market-stabilizing power. Price-fixing or output-restriction conspiracies,

regardless of industry, are subject to inherent instability in the absence of policing mechanisms, as each

individual member has the incentive to “cheat” other conspiracy group members – for example, by boosting

chicken production to capture higher prices even as other producers heed their conspiratorial duty to limit

production, which is what happened in the chicken industry for a short period in 2010, when Defendants’

conspiracy temporarily faltered.

        109.    But Agri Stats knowingly participated in the producer Defendants’ efforts to prevent such

cheating. Agri Stats’ detailed statistics – coupled with its regular, in-person meetings with each Defendant,

and routine participation in trade association events widely attended by Defendants’ senior executives –

serve a monitoring function, allowing each member of Defendants’ conspiracy to police each other’s

production figures (which are trustworthy because they have been audited and verified by Agri Stats’ team)

for any signs of “cheating.”

        110.    Defendants rarely mention their proprietary, privileged, and confidential exchange of

information with one another through Agri Stats. However, on occasion, Broiler producers (primarily

Sanderson Farms) have provided glimpses into their use of Agri Stats information. For instance:

        •       Sanderson Farms reported in May 2008 that “every year we review our operations and
                every facet within Agristats . . . we set operational goals every year ... and [we] try to
                improve our operations within this benchmarking service we call Agristats.”

        •       Sanderson Farms CEO Joe Sanderson commented on a December 2009 earnings call that
                “my judgment is that based on what I see in Agr[i] stats nobody is planning on, pullet
                placements say no ramp up and what I’ve gleaned from Agr[i] stats, people are not planning
                on ramping up. I see a lot of information from Agr[i] stats that tells me that nobody is
                going to ramp up.”

        •       Sanderson Farms CEO Joe Sanderson commented in a May 2011 earnings call that “my
                judgment is that there will be some others that are going to have to make some adjustments
                that I believe cuts will be forthcoming in our industry based on the losses we see in Agri
                Stats.” Asked later on the call by an analyst why he had said on the call and a few months
                earlier that he “feel[s] confident that we are going to see cutbacks” based on Agri Stats
                data, Sanderson indicated “industry participants expected that [the market would improve
                in June and July] and I think they wanted to carry their production into June and July and
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 24 of 98 PageID #:27



                see if the market would reward them for that it appears right now . . . . And then once you
                get past July 4 ... I think then you will start seeing reduced egg sets . . . . Typically in my
                experience the first cut is not enough and you go back and look at 2008, I think the industry
                started cutting back maybe in June and that cut back was not enough and then they made
                another cut in the late fall and I believe the industry became profitable in January.”


        111.    Similar to Defendants, Agri Stats on occasion refers to the secret exchange of information

it facilitates among Defendants. In many instances, Agri Stats has played the role of industry cheerleader

rather than industry benchmarking service, with Agri Stats suggesting specifically how much Broiler

production should be cut based on Agri Stats data.

        •       In July 2012 trial testimony in a lawsuit against Pilgrim’s by contract farmers, testimony
                revealed that a November 2008 Agri Stats report “made statements to the effect that it
                thought the industry was 5-percent oversupplied . . . relative . . . to demand.”

        •       Agri Stats holds regular “poultry outlook conferences” for meat industry executives. For
                instance, Agri Stats hosted an April 23, 2015, conference in Atlanta, Georgia for which an
                agenda indicated a presentation by Agri Stats Vice President Sue Trudell would be
                provided concerning the “Broiler market situation and outlook” and an analysis of feed and
                macroeconomic factors. Such presentations are restricted from circulation outside the
                invited participants to EMI’s poultry outlook conference and are not publicly available.

        •       Defendant Sanderson Farms invited Agri Stats employees to present about the industry to
                Sanderson’s own investors, such as an October 18, 2013 presentation by Agri Stats Vice
                President Sue Trudell.

        •       In January 2009 Agri Stats Vice President Mike Donohue commented that “We [i.e.,
                Broiler producers] are an industry that is in demand . . . . We have a product that people
                want and continue to consume.” (emphasis added.)

        •       Agri Stats subsidiary EMI also holds regular invitation-only “Analytics Web Conference”
                calls.

        •       Agri Stats Vice President Donohue also frequently appears at industry events, such as the
                Spring 2011 IPE conference. Donohue provided comments as part of an annual “market
                intelligence” forum about various industry performance metrics. Additionally, Donohue’s
                co-panelist, Broiler industry insider Paul Aho, explicitly suggested “[t]he market is calling
                for around a 5% reduction in chicken production” in order for producers to achieve higher
                prices in 2011.

        •       Donohue also authors articles for the Agri Stats publication EMI Vital Signs. For instance,
                the sole “sample” publication available on EMI’s website is a May 2013 article in EMI
                Vital Signs by Donohue, which analyzes whether Broiler producers could continue to
                achieve high profit levels. Donohue carefully analyzed Agri Stats data concerning pricing,
                inventory, and production levels, ultimately concluding “[w]hen supply and demand
                factors are in good shape the industry can get a good return on investment and for the short
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 25 of 98 PageID #:28



                and medium term it appears that there is certainly room for optimism in these factors.”

        •       Donohue helps forecast supply and demand for the Broiler industry by using Agri Stats
                data on breeder placements and inventory. For instance, at the US Poultry & Egg
                Association’s Hatchery-Breeder Clinic in January 2012, Donohue noted that chicken breast
                prices were at a particularly high level and “[i]t’s not just cutbacks in production that have
                already occurred but seasonal demand later this year which may set the industry up for an
                even better first half of 2012,” he said. “I hope this carries over into the latter half of 2012
                based on some of the production forecasts that can be made based on breeder placements
                and inventories.” Donohue also noted a concern that “if the industry chose to do so, it could
                ramp up production within a 10-week period of time. The industry could blow apart any
                recover[y] in the short term by filing up incubators again,” but noted that Agri Stats data
                indicates the industry is slaughtering breeder flocks at 59 to 60 weeks (instead of the typical
                65 weeks), which suggested to him the industry was managing its production carefully.

        112.    One Broiler industry expert testified in a case brought by contract farmers against chicken

producers that the sharing of information through Agri Stats by Broiler producers regarding pay for contract

farmers creates “a potential vehicle for collusion” and presents a “classical antitrust concern.” The same

expert also remarked that Agri Stats was unusual even among other price surveys, noting “[t]he sharing of

price and other market information by so-called competitors is well known as a significant antitrust issue.

Grower payout and cost information shared by most integrators is incredibly detailed and comprehensive.

As such it could provide critical data for competition investigations and analyses of oligopoly and

oligopsonistic behavior far more complex and advanced than available for any other agricultural industry.

An intensive inquiry is needed.”

        C.      Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and Monitor
                Their Competitors’ Production Levels and Breeder Flocks

        113.    Agri Stats claims to maintain the confidentiality and anonymity of individual companies’

data by giving each company a report identifying only that company’s specific chicken complexes by name,

but not identifying by name other chicken producers’ complexes described in the report, but rather, listing

competitors’ complexes by a number. But Agri Stats reports are so detailed that any reasonably-informed

producer can easily discern the identity of its competitors’ individual chicken complexes. It is common

knowledge among producers (and Agri Stats) that others can do so, with some Defendants referring to the

task of determining the identity of individual competitor’s data as “reverse engineering.” Defendants and

their employees engage in reverse engineering.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 26 of 98 PageID #:29



        114.     As described above, Agri Stats reports identify each complex with unique numbers,

including a coding system identifying the region and sub-region, for each chicken complex, with the cover

pages of each sub-regional report identifying by name the companies whose complexes are covered in the

report itself. Specific complexes are easily identifiable from their codes. Agri Stats’ coding system made

it easy for Defendants’ employees to decipher production, feed, sales, and other competitively-sensitive

metrics for their competitors’ facilities.

        115.     In fact, Agri Stats’ coding system, coupled with the insular nature of an industry where

“everybody knows everybody,” allows for Defendants’ employees to identify individual producers’ data

by eyeballing the rows in any Agri Stats report. The coding system has never changed (e.g., the Tyson

complex in Cummings, Georgia has always been identified as complex “222”), meaning that once a

Defendant deciphered the numeric code for a given competitor’s complex, that Defendant had the ability

to know their competitor’s data indefinitely.

        116.     Agri Stats plays a significant role in Defendants’ signaling practices, coordination, and

policing efforts. The specific type or size of breeder flock housing, breed of chick, average bird size, and

production levels listed in Agri Stats data for Defendants’ complexes allows any given Defendant to

“reverse-engineer” and interpret the public statements and other publicly-available information about its

competitors to determine which complexes are cutting back, and by how much. For example, if in January,

a Defendant publicly states its intention to reduce production – even generically, without specifying which

complexes will cut back, or by how much all of that Defendant’s fellow producers will be able to tell from

the February and March Agri Stats reports whether that Defendant is following through on its conspiratorial

agreement.

        117.     The Defendants receive numerous types of Agri Stats reports, including separate targeted

reports for each major area of operations, such as breeding, hatching, hauling, feeding, processing, selling,

and administration. Defendants’ complex managers typically receive the targeted reports for the specific

aspects of chicken operations for which they have responsibility, and the CEO, CFO, and a few other of

Defendants’ top executives receive Agri Stats’ monthly “Bottom Line Report” (which, for a portion of the
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 27 of 98 PageID #:30



relevant time period, was called the “Executive Report”) geared to top level executives. The Bottom Line

Reports contain one row for each chicken company reporting to Agri Stats with columns for certain

categories of information, such as operating profit dollars, profit percentage, corporate SG&A (i.e.,

overhead), interest expense, and other key operational information related to sales, revenues and costs.

          118.   Within each Agri Stats report (including the Bottom Line Report), unique information

referring to supposedly “anonymous” data permits Defendants to identify their competitors’ information

contained within each category of report. For example, Agri Stats data on “Actual Live Production Cost,”

one of many important industry metrics listed in the Bottom Line Report, includes line-items for each of

the “sub-regions” (described above) that shows, for each particular sub-region, the weighted average figures

for “chick cost,” “grower cost,” “feed ingredient cost,” “[feed] mill delivery cost,” and “vaccination and

medical cost.”

          119.   Information helping Defendants to assess the size and age of breeder flocks is available in

the “Growth Rate Report” section of Agri Stats, which includes complex-by-complex numbers showing the

average age, in weeks (e.g., “63.22” or “51.76”) of the hens whose eggs, when hatched, become the

chickens later killed for meat consumption and supplied to Plaintiffs and other chicken buyers. The hens

comprising the breeder flocks produce fertile eggs (at a rate of roughly five per week) starting around 20

weeks of age, and are typically slaughtered at 65 weeks of age, when breeder hens lose the ability to

consistently lay fertile eggs. A breeder hen killed at 60 weeks lays 25 fewer eggs than a hen killed at 65

weeks, meaning that there are 25 fewer chicks hatched and 25 fewer mature chickens available to chicken

buyers.

          120.   The bird-age data from the “Growth Rate Report” shows how close a given breeder flock

is to the end of its egg-laying lifespan, giving Defendants insight into how much longer that flock’s capacity

to lay eggs will impact the supply of chickens available for slaughter further down the supply chain. In

addition, because the “Growth Rate Report” is available each month, knowing the average age of a given

flock from month to month can help determine when flocks are being slaughtered and removed from the

supply chain (e.g., if the average hen age drops to 4.00 weeks after being at 48.00 weeks in the prior month’s
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 28 of 98 PageID #:31



“Growth Rate Report,” that is a clear indication a breeder flock was slaughtered at 48 weeks).

        121.    The “Actual Live Production Cost” section of an Agri Stats report also includes (again, by

sub-region), the average number and overall weight of the chickens being processed. Other sections of

Agri Stats reports include similar, sub-region data for a range of competitively sensitive metrics, such as

bird age and mortality, “chick cost per settled flock,” and “grower expense.” Knowing the number of

complexes each Defendant operates in each sub-region – which, as detailed above, appear by name at the

very beginning of the Agri Stats reports – any Defendant can, with relative ease, assess the performance of

all competing complexes in a sub-region on a variety of important industry metrics.

                i.       Agri Stats’ Critical Role in the Chicken Industry

        122.    Agri Stats committed to a common scheme to restrain and stabilize the price and supply of

Broilers. Agri Stats operated not just as a central clearing house for the Broiler conspirators, but also

collected and re-circulated the other Defendants’ competitively sensitive data. The producers then used

this information to reach agreement on supply constraints to fix or raise prices and to enforce the agreements

among competitors.

        123.    Agri Stats’ role in the chicken industry extends beyond the collection and dissemination of

competitively-sensitive data. It is an active and knowing participant in, and facilitator of, Defendants’

scheme. Agri Stats’ employees confirm for Defendants the data for a particular company at quarterly

meetings with each company, or at the numerous trade association meetings where Agri Stats executives

present on a regular basis.

        124.    Agri Stats offers a service to Defendants whereby each quarter, personnel from Agri Stats

meet with each Defendant’s employees and give presentations about both company- and industry-wide

data. These meetings take place at both the production-plant level, where Agri Stats personnel meet with

Defendants’ complex managers, and at the executive level, where Agri Stats personnel meet with the

leadership of Defendants’ hatchery, breeder and feed departments.

        125.    Since Agri Stats travels and presents among Defendants regularly, discussing each

Defendant’s non-public, proprietary data, Agri Stats is in a position to share information among Defendants
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 29 of 98 PageID #:32



at these regular meetings. And that is exactly what happened.

        126.    At these regular meetings, Agri Stats lead detailed discussions about industry profitability

and the key contributing factors, including size and average age of chicken breeder flocks, average

hatchability of eggs, mortality rates, average bird rate, feed cost, and other performance factors based on

data Defendants provided. Agri Stats also led discussions about the overall profit of the company and

industry, including rankings of companies, overall industry average, and the top and bottom third of the

industry. Agri Stats also told Defendants’ executives how much the industry was over – or under –

supplying the market and estimated demand, and shared other information based on data Defendants

provided.

        127.    Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the Defendant

has submitted to Agri Stats. Agri Stats maintained at least six “books” for each Defendant: (1) the light-

blue “Live” book, with information on the Defendant’s breeders, hatchery feed and grow-out; (2) the red

“Sales” book, with information on the Defendant’s current and year-to-date sales; (3) the light-green

“Production” book, with information on the Defendant’s yields; (4) the brown “Profit” book, with

information on the Defendant’s profits and losses; (5) the mustard-yellow “Rendering” book, with

information on the Defendant’s rendering facilities; and (6) the “Bottom Line” book, with information on

the totality of the Defendant’s sales, revenues and costs.

        128.    Anyone at Agri Stats had the ability to pull one or more of a Broiler producers’ “books”

and relay that information to other Defendants. Indeed, Agri Stats has shipped copies of one Defendant’s

“books” to other Defendants.

        129.    In addition to its in-person meetings with Defendants, Agri Stats employees, including

company Vice President Michael Donohue and account managers Paul Austin, Paul Bunting and Dana

Weatherford, regularly host, or present at, chicken industry events and investor conferences, often citing

Agri Stats data in discussing market, production, and demand trends in the chicken industry. For example,

Agri Stats holds events known as “poultry outlook conferences.” At one such conference on April 23, 2015,
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 30 of 98 PageID #:33



in Atlanta, Donohue made a presentation that included the “Broiler market situation and outlook” as an

agenda item.

        130.     Donohue also helps forecast supply and demand for the chicken industry by using Agri

Stats data on breeder placements and inventory. At the U.S. Poultry & Egg Association’s Hatchery-Breeder

Clinic in January 2012, for example, he noted that chicken breast prices were at a particularly high level

and “[i]t’s not just cutbacks in production that have already occurred but seasonal demand later this year

which may set the industry up for an even better first half of 2012 . . . I hope this carries over into the latter

half of 2012 based on some of the production forecasts that can be made based on breeder placements and

inventories.” Donohue also noted a concern that “if the industry chose to do so, it could ramp up production

within a 10-week period of time. The industry could blow apart any recover[y] in the short term by filing

up incubators again.”

               ii.        Defendants’ Public Statements Show the Relevance of Agri Stats’ Data to Their
                          Collective Efforts to Cut Production

        131.     Defendants rarely mention their exchange of information with one another through Agri

Stats. However, on certain public occasions, such as earnings or investor conference calls, executives note

the important role Agri Stats data plays in the industry.

        132.     For example, Sanderson’s CEO, Joe Sanderson, commented on an earnings call that he

“look[s] at Agri Stats and see[s] what people are doing and not doing,” and similarly stated on a May

2011 earnings call that “my judgment is that there will be some others that are going to have to make some

adjustments that I believe cuts will be forthcoming in our industry based on the losses we see in Agri Stats.”

(emphasis added). Asked later on the May 2011 call by an analyst why Mr. Sanderson made this statement

and another statement a few months earlier that he “feel[s] confident that we are going to see cutbacks”

based on Agri Stats data, Mr. Sanderson indicated:

                 Industry participants expected that [the market would improve in June and July]
                 and I think they wanted to carry their production into June and July and see if the
                 market would reward them for that it appears right now . . . . And then once you
                 get past July 4 . . . I think then you will start seeing reduced egg sets . . . Typically
                 in my experience the first cut is not enough.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 31 of 98 PageID #:34




        133.    Defendants’ use of Agri Stats to secretly share highly confidential and proprietary

information about their breeder flock size and age, pricing, capacity, production, and costs at the level of

detail at which they do constitutes an unreasonable and anticompetitive restraint of trade. In a competitive

market, such proprietary, competitively sensitive information should be a closely guarded secret. Economic

theory suggests that the routine exchange among competitors of such sensitive internal company

information reduces competition.

        134.    The FTC’s and DOJ’s 2000 Guidelines For Collaborations Among Competitors

(“FTC/DOJ Guidelines”), and presentations by FTC attorneys, suggest that Agri Stats is far outside the

scope of permissible information sharing among competitors. For example:

        •       The FTC/DOJ Guidelines note the high risk of antitrust issues for information sharing
                programs in industries with a history of collusion.

        •       The more competitively sensitive the information being shared, the higher the antitrust
                concern for such information sharing. Upon information and belief, the weekly and
                monthly Agri Stats reports include dozens of categories of detailed information that in a
                competitive industry would be considered trade secrets. Therefore, the competitive
                sensitivity of Agri Stats’ reports suggests a particularly high level of antitrust concern.

        •       The older or more historical the information being shared, the less concern the FTC and
                DOJ have with information collaborations. However, Agri Stats reports are issued weekly
                and/or monthly, and its EMI reports are issued daily, so as to provide nearly current
                production, sales, and other data to Defendants. Moreover, the nature of Broiler breeder
                flocks is that they predict future Broiler supply, so by sharing such information in a way
                that permits company-by-company identification, Defendants are in fact sharing future
                anticipated production information with one another.

        •       The FTC/DOJ Guidelines also provide a “safety zone” (i.e., presumptively permissible) for
                collaborations among competitors that account for no more than 20 percent of each relevant
                market in which competition may be affected, but Defendants and the other relevant Broiler
                producers mentioned in this Complaint account for approximately 90-95% of Broiler
                production.

        135.    One chicken industry expert testified in a case against Pilgrim’s brought under the Packers

and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri Stats by chicken producers

regarding pay for contract farmers creates “a potential vehicle for collusion” and presents a “classical

antitrust concern.” The same expert also remarked that Agri Stats was unusual even among other price
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 32 of 98 PageID #:35



surveys, noting:

                   The sharing of price and other market information by so-called competitors is well
                   known as a significant antitrust issue. Grower payout and cost information shared
                   by most integrators is incredibly detailed and comprehensive. As such it could
                   provide critical data for competition investigations and analyses of oligopoly and
                   oligopsonistic behavior far more complex and advanced than available for any
                   other agricultural industry. An intensive inquiry is needed.

         136.      When given access to Agri Stats’ reports in connection with litigation where he served as

an expert witness, an agricultural economist who, to that point, had only “heard rumors of a secretive poultry

industry information-sharing service,” said that he “was shocked at the incredible detail” of the information

presented in the reports.

         137.      A sworn declaration from a poultry and egg industry expert in Freedom of Information Act

litigation seeking disclosure of competitively-sensitive FDA egg-farm reports stated, with respect to Agri

Stats, that:

                   Individual disclosure is not required when industry participants are familiar
                   enough with the industry to connect the information supplied with the individual
                   companies at issue. My experience is that competitors . . . are prolific at
                   quantifying their competitor’s business information on their own. For example,
                   industry processors share commercial data through companies such as
                   AGRISTATS (Fort Wayne, IN), a shared business database company . . . started
                   for the poultry industry in 1985. AGRISTATS has the following mission
                   statement: “IMPROVE THE BOTTOM LINE PROFITABILITY FOR OUR
                   PARTICIPANTS BY PROVIDING ACCURATE AND TIMELY
                   COMPARATIVE DATA WHILE PRESERVING THE CONFIDENTIALITY
                   OF INDIVIDUAL COMPANIES.” Note the mission is to share comparative data
                   while protecting individual companies. I can speak personally that I have seen and
                   read these Broiler industry reports, and, based on my familiarity with the industry,
                   I can easily connect the information supplied with the individual companies whose
                   confidentiality is supposedly preserved. Therefore, it is my opinion that virtually
                   everyone in the industry can connect the information supplied in AGRISTATS
                   with the individual companies who supplied the data.

         138.      A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged? Inside Agri Stats,

the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats plays in Defendants’

efforts to monitor and police their conspiratorial activity:

                   Peter Carstensen, a law professor at the University of Wisconsin and former Justice
                   Department antitrust lawyer who has studied Agri Stats while researching the
                   modern poultry industry, casts the level of plant-by-plant detail in the company’s
                   reports as “unusual.” He explains that information-sharing services in other
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 33 of 98 PageID #:36



                 industries tend to deal in averaged-out aggregated data – for example, insurance
                 rates in a given state. Such services run afoul of antitrust law, he says, when they
                 offer projections or provide data so detailed that no competitor would reasonably
                 share it with another. Getting detailed information is a particularly useful form of
                 collusion, Carstensen says, because it allows co-conspirators to make sure they’re
                 all following through on the agreement. “This is one of the ways you do it. You
                 make sure that your co-conspirators have the kind of information that gives them
                 confidence – so they can trust you, that you’re not cheating on them,” he says.
                 “That is what creates stability for a cartel.”

        139.     Agri Stats has profited by its participation in this conspiracy through its receipt of payments

from producer Defendants and other relevant Broiler producers of a share of the revenues earned from

supra-competitive prices charged for chicken as a result of the conspiracy.

        D.       Defendants’ Conspiracy Artificially Increased and Maintained Chicken Prices

               i.        The State of the U.S. Chicken Market Before the Conspiracy – 2007

        140.     In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken market

was floundering. In 2007, an excess of chicken – the result of significant overproduction by Sanderson

Farms, Mountaire Farms and Raeford – began to flood the market, and prices cratered. By the time the

recession fully hit the American economy in 2008, the oversupply and low prices of chickens put

Defendants – individually and collectively, as an industry – in dire straits.

        141.     In 2007, the two largest chicken producers, Pilgrim’s and Tyson, reduced their production,

and a few other producers – Foster, Peco Farms and Perdue – followed their lead. But cuts by only five

industry participants were not enough to affect industry supply to the point that prices would meaningfully

increase. In addition, production cuts in 2007 followed the typical pattern of focusing on short-term

reductions in production, such as slaughtering chickens early, but not on significant cuts at the top of the

supply chain, particularly culling of breeder flocks, which have longer-term effects on supply.

        142.     The failure of the 2007 shorter-term production cuts to raise prices made the largest chicken

producers realize that their unilateral supply cuts would not raise industry prices without a broader industry

supply cut by most of their competitors, and further, that cuts that did not reduce Broiler breeder flocks left

the industry vulnerable to near-term increases in supply. Cuts that were not followed by similar cuts by

smaller competitors would only result in giving away market share to competitors.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 34 of 98 PageID #:37



        143.    In 2008, during an early stage of the recession, Defendants faced what promised to be a

historically bad year for the chicken industry. So they made a joint decision not to return to the previous

industry practice of short-term or medium-term production cuts, which had led to the destructive boom-

and-bust cycles that plagued chicken producers for years.

        144.    Rather, in early 2008, through press releases, earnings and investor calls, at investment

bank conferences, at events hosted by Agri Stats, and at the myriad trade association meetings attended by

many of their senior-most executives, Defendants began calling on one another and other Broiler producers

to heed the mistakes of the past, preaching that oversupply was decimating industry profits, and increased

supply-side “discipline” was needed to halt the downward trajectory of chicken prices.

        145.    This production “discipline” – i.e., the reduction or relative stabilization of industry

capacity, particularly at the breeder flock level, where such efforts would be most effective – was a

mechanism to increase Defendants’ profits. Defendants’ efforts were supported by public statements made

by their executives, which involved more than an announcement of a Defendant’s own conduct. In fact,

many of Defendants’ executives’ calls for a new era of “discipline” included explicit statements that deeper

production cuts were an industry-wide imperative that would pay dividends for “the industry” as a whole.

Defendants and other relevant Broiler producers, who collectively control nearly 90% of the U.S. chicken

market, jointly engaged in this production reduction effort.

        146.     Public discussion of industry conditions was not limited to the larger, publicly-held

Defendants and other, large chicken producers. For example, Harrison CEO Mike Welch and Sanderson

Farms COO Lampkin Butts were panelists at a symposium hosted by industry journal Watts Poultry USA,

where the discussion topics included industry consolidation, efficiency, and bird size, with references to

information gleaned from Agri Stats (whose vice president, Mike Donohue, was in the audience).3




3
 Excerpts of comments made by Messrs. Welch and Butts are publicly available on Watts Poultry USA’s YouTube
channel. See “Broiler company executives say bird size increase will continue,” available at
https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts describes changes in the poultry industry,”
available at https://www.youtube.com/ watch?v=RN1IAphbQXs&t=53s. (both last visited April 29, 2018)
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 35 of 98 PageID #:38



                 ii.       Defendants Depart from Historical Practice by Collectively Reducing Breeder
                           Flocks in Unprecedented Amounts Beginning in 2008

          147.     By early 2008, Defendants and other Broiler producers had implemented their conspiracy

by making significant production cuts, including unprecedented cuts in their breeder flocks. The vertically

integrated Defendants have the ability to manipulate supply to the chicken market at one or more stages of

the supply chain. At the top of the supply chain, Defendants can most effectively manipulate supply by

reducing the size of breeder flocks and retiring or killing breeders at an earlier age than the optimum age.

Reducing breeder flocks has the most significant, and long-lasting, effect on supply of chickens in the

market.

          148.     Because breeder flocks are created from a limited pool of “grandparent” chickens from one

of three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-Vantress), it takes substantial time –

anywhere from six to eighteen months, or more – to re-populate a breeder flock that has been reduced

through early culling. While Defendants continued to use their traditional methods to affect their supply-

reduction scheme (at the middle or end of the supply chain, such as by reducing eggs placements, killing

newly-hatched chicks, or slowing processing plants), their conspiracy was cemented by the long-term

effects of breeder flock reductions.

          149.     Defendants’ collective output-restriction scheme caused a significant slowing in overall

chicken production during the conspiracy, bucking the historic trend of steady annual production increases.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 36 of 98 PageID #:39



The overall effect is shown in the graph below, drawn from USDA data, showing that while chicken

production grew a total of 21% from 2000 to 2008 (an average of 2.3% per year, proof that the “3% more

Broilers” refrain is more than anecdotal), but then slowed to a total of roughly 10% from 2008 through

2016 (an average of slightly more than 1% per year) – a significant decrease in the pace, timing and manner

of chicken production during the conspiracy period:

        150.     Broiler prices were significantly elevated during the relevant period due to Defendants’

conduct. This is contrary to pricing patterns before the relevant period, and contrary to what would be

expected in a competitive market. For instance, during much of the recession, Broiler prices steadily rose

despite flat or declining input costs. Similarly, Broiler prices during the 2015 through 2016 time period

remained artificially inflated and failed to account for the historic drop in corn and soybean prices, which

constitute 50-70% of Broiler input costs.




        151.     A 2013 industry analyst forecast predicted that Broiler prices would drop 7.1% in 2014 due

to a 50% fall in corn prices. But instead, Broiler prices increased 9.2%.

        152.     Since January 1, 2008, by one measure Broiler prices have been at or near all-time highs

roughly half of the time, despite the effects of the recession.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 37 of 98 PageID #:40




                           (a)      Defendants’ Executives Publicly Decried the Effect of Oversupply on
                                    “Our Industry,” Telling Their Competitors that Unified Action Was
                                    Necessary

        153.       On January 23-25, 2008, Defendants attended the International Poultry Expo conference

in Atlanta where, according to the trade association organizing the annual multi-day event, attendees

representing over 99.4% of the production of the major chicken companies participated. Numerous

employees from Defendants attended the conference, including some of Defendants’ senior executives.

        154.       On January 28, 2008, Tyson confirmed its use of Agri Stats and expressed its plans to

increase prices. A day later, Pilgrim’s told its competitors to reduce their production of chickens to allow

prices to recover. On a January 29, 2008, earnings call, Pilgrim’s CFO Rick Cogdill said the industry’s

oversupply of chickens was hurting market prices. Cogdill explained that Pilgrim’s had done its part in

2007 by reducing production 5%, so “the rest [] of the market is going to have to pick-up a fair share in

order for the production to come out of the system.”

        155.       Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough to help

market prices recover, and that its past efforts to reduce supply had merely led to smaller players increasing

their market share at Pilgrim’s expense. Cogdill noted that “[W]e have walked away from sales in certain

cases, where the pricing just did not make any sense. So we are trying to hold the line. We are losing at

times the competitive bids . . . So we are trying to take a leadership position from a pricing perspective.”

He then made the following statements urging Pilgrim’s competitors to do their part in reducing chicken

industry supply:

        •          “[A]ctions are going to have to be taken one way or the other through the industry to pass
                   along these costs. We were the leader in cutting production last year to help drive that . . .
                   [W]e’ve got to make sure that we get the supply in line with demand at an acceptable price,
                   not just in line with what the customer wants to buy at a cheap price;”

        •          When asked by an analyst “do you have an estimate internally of what the state of
                   oversupply in the industry might be? What you would hope to see cut from others that
                   would make you feel like the industry was more rational?” Cogdill replied “It’s really hard
                   to say that the faster we get to production adjustment the quicker the recovery could happen
                   . . . . And if the industry doesn’t react soon enough it will have to react stronger in the
                   end;” and
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 38 of 98 PageID #:41




         •      Cogdill responded to an analyst’s query about the industry’s failure to follow Tyson’s 2007
                cuts by stating that, “I think you kind of hit on it there. . . . It’s not like we had 5% of
                surplus capacity that we could just reduce our operations and not feel that . . . . I mean we
                cannot be the ones that are out there continually reducing production, and let the other
                producers capitalize on that. I mean if it’s 5% last year, 5% this year, 5% next year, you
                can see that that’s a spiral to the demise of our company, which we are not willing to
                accept.”

         156.   On a February 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson explained

that he, too, anticipated the industry would cut production. Asked about production cuts by an analyst, Mr.

Sanderson said he thought a production cut was “probable” and “if it’s bad and ugly and deep in February,

March and April, you’ll see the production cuts take place during that period of time. There’s still 25% of

the industry still making money but I would expect to see those reductions come over the next 90 to 120

days.”

                        (b)     Defendants Begin to Cut Production in Concert

         157.   Around March 4, 2008, senior executives from Defendants and other Broiler producers,

including executives from Pilgrim’s, Fieldale Farms, Amick , Tyson, and Case Foods met in Washington,

D.C., at an Executive Committee meeting of the National Chicken Council’s Board of Directors.

         158.   Shortly after that trade association meeting, Pilgrim’s again sounded the call to cut overall

industry supply and proceeded with production cuts. On March 12, 2008, Pilgrim’s newly-installed CEO

Clint Rivers, publicly announced the closure of seven chicken facilities in order to reduce industry

oversupply, stating “we believe [these] actions . . . are absolutely necessary to help bring supply and

demand into better balance . . . That portion of the demand for our products that exists solely at pricing

levels below the cost of production is no longer a demand that this industry can continue to supply.”

(emphasis added.)

         159.   Under competitive conditions, other chicken producers would typically respond to

Pilgrim’s substantial supply cuts by increasing their production. Yet just the opposite occurred. Following

Pilgrim’s announcement, a series of production cuts were publicly announced by other Defendants and

Broiler producers between April 3 and April 11, 2008:
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 39 of 98 PageID #:42



                 April 3, 2008: Fieldale Farms announced a 5% production cut stating that “We’re
                 hoping this cut puts supply and demand back into better balance.” Fieldale Farms
                 is not a publicly-traded company, and there was no reason – other than signaling
                 to its fellow producers that it was following through on its conspiratorial agreement
                 – why it would publicly disclose its production plans.

                 April 9, 2008: Simmons announced in a press release a 6% reduction in production
                 throughout its processing plants, a move heralded by Wall Street analysts, who
                 noted that production cuts across smaller companies in the chicken industry, like
                 Simmons, would be positive for chicken prices. Simmons is not a publicly-traded
                 company, and there was no reason – other than signaling to its fellow producers
                 that it was following through on its conspiratorial agreement – why it would
                 publicly disclose its production plans.

                 April 10, 2008: Cagle’s Inc. (later acquired by Koch Foods) announced in a press
                 release a 4% reduction in processing of chickens, noting that the cut “will reduce
                 product being sold through less profitable commodity outlets.”

                 April 3-11, 2008: Wayne Farms, O.K. Foods, and Koch Foods each announced 2-
                 8% reductions in production. None of these companies are publicly-traded, and
                 there was no reason – other than signaling to their fellow producers that they were
                 following through on their conspiratorial agreements – why they would publicly
                 disclose their production plans.

        160.     Several other chicken producers cut their production between April 1 and May 15, 2008,

but did not publicly announce them. But because of Agri Stats, there was not a need to make a public

announcement. For instance, at his BMO Capital Markets Agriculture & Protein Conference presentation

on May 15, 2008 at the Millennium Broadway Hotel in New York City, Sanderson Farms CEO Joe

Sanderson stated – in the presence of several competitors attending the conference that “we have seen for

the last 6 or 7 weeks . . . some companies in our industry announce cutbacks. There have been I think six

companies have announced cutbacks. I know some companies have cut back and have not announced.”

(emphasis added.) Such knowledge of non-public production cuts by competitors is highly suggestive of

communication among chicken companies, either secret direct communications among themselves, or

using Agri Stats as a facilitator, or both.

        161.     After seeing many of its competitors abide by capacity reductions between April 3-11, on

April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas processing plant. Then,

on April 14, 2008, it announced a further production cut of 5% of egg sets.

        162.     Despite the large number of coordinated production cuts announced by producers in April
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 40 of 98 PageID #:43



2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by other chicken producers at a May 15,

2008, speech at the BMO Capital Markets conference at the Millennium Broadway Hotel. This is the same

conference where Sanderson Farms CEO Joe Sanderson disclosed his knowledge of non-public,

unannounced production cuts by competitors. According to an industry publication, Rivers announced that

he hoped to see the chicken industry continue to cut production to help the industry return to profitability,

stating that “he would like the industry to trim total production by 3%-4%, calling it a prudent move in light

of recent price volatility in the grain markets.” He also noted that “[t]he cuts need to be fairly deep.”

        163.     A June 2008 Agri-Stats report noted that “[b]eginning in April [2008], the weekly hatchery

data started to show declines in egg sets and chick placements relative to year-earlier, which confirms the

announced intentions to reduce Broiler production and will result in slaughter falling below year-ago by

mid-June.” The same report also noted that “[i]t is unclear how long the slaughter declines will continue,

and if other companies will choose to cut production as well making them deeper than initially thought.

Those who have announced cutbacks indicate they will continue until margins normalize. At this time we

expect to see the declines continue until at least late 2009, and cuts could be deeper than now projected.”

        164.     A May 21, 2008, Wall Street Journal article noted that conditions in the industry were

starting to change: “Three things are making analysts more optimistic: Companies are cutting production,

weekly egg-set numbers are declining (egg sets are fertile eggs placed in incubators), and prices are

responding positively to the thinning supply lines.” The article also noted “[i]t is unusual for egg sets to

decline at this time of year.” The reason such a reduction was unusual in May is that egg sets result in

chickens that are ready for market approximately 10 weeks later, which in this case would have been the

first week of August, which is still the peak of the high-demand summer grilling season.

        165.     During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson was asked

if he thought industry cuts were sufficient to keep the industry profitable in the autumn. Sanderson

responded: “[w]e don’t know yet. We will make a cut as we always do after Labor Day. We will make a

4-5% cut following Labor Day as we always do going into Thanksgiving, Christmas, and January [and] we

reduce our egg sets and around Thanksgiving, Christmas, New Years and Martin Luther King. That is a
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 41 of 98 PageID #:44



period of slow demand for us, and we don’t announce that, but we always do it. It is just a period when we

take downdays and we will do that. But if we think more is needed, we will evaluate that sometime in

August, and if need be will do it. We cut back in 2006, we cut back in ’97-98. I don’t know if we announced

it or not, but we will do what we need to do.” Mr. Sanderson provided no explanation why Sanderson

Farms chose to publicly disclose its “regular” production cut if it had never done so in the past.

        166.     In early June 2008, Pilgrim’s CEO Clint Rivers noted in a June 4, 2008, presentation that

“[o]ur supply in chicken, we are oversupply . . . we need to see some balance in the supply. . . . Simply

put, at this time there is still too much breast meat available to drive market pricing significantly higher.”

        167.     Other Defendant CEOs soon picked up on Rivers’ call for further action. On June 19,

2008, chicken industry executives participated in a media conference call intended to lobby the federal

government to limit the ethanol mandate – a federal program requiring the production of corn-based

ethanol, which Defendants claimed drove up their corn costs by lessening the amount of corn they could

buy to feed their chickens. According to one report, Mark Hickman, former Chairman of the National

Chicken Council and CEO of Peco Foods, told participants that “the poultry industry is entering a second

phase of production cutbacks, following a 1 percent to 2 percent cutback in production earlier this year “and

that “we are hearing talk that this was not nearly enough, so liquidation is in round two.” This statement

referred to the need for Defendants to reduce chicken breeder flocks to affect longer-term supply restraint

in the industry, rather than the short-term production cuts like breaking eggs or slaughtering chickens earlier

to reduce weight.

        168.     On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

production cuts were needed, Wayne Farms announced a 6% production cut. Wayne Farms President &

CEO Elton Maddox said in a statement that “[s]oaring feed ingredient costs aggravated by the government’s

food for fuel mandate has created the need for us to rationalize our business.” Like many other executives,

Maddox cited ethanol subsidies as the reason for the production cuts. Wayne Farms’ announcement came

only three days after Agri Stats suggested further cuts were needed and four days after Peco Foods CEO

Hickman suggested further cuts were needed.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 42 of 98 PageID #:45



        169.     On July 2, 2008, Foster Farms announced it was abandoning plans to build a new chicken

plant in northeastern Colorado that it had previously announced in April 2008. In a statement, Foster Farms

CEO, Don Jackson, noted “[i]n these difficult conditions with costs escalating primarily due to grain and

fuel prices and chicken prices lagging it does not make economic sense to go forward with expansion at

this time.”

        170.     On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record high

prices for corn and soybean meal, which it attributes to the U.S. government’s mandated ethanol policies

along with recent flooding in the Midwest ‘Corn Belt’ region.”

        171.     On July 20-22, 2008, the National Chicken Council held a three-day “Chicken Marketing

Seminar” attended by Defendants’ senior executives. The event was billed as a marketing seminar that

“includes social networking events and recreational opportunities, including a golf tournament.”

        172.     On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas, processing

plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the closures “are part of the

company’s ongoing effort to operate more efficiently and return to profitability amid high feed costs and

an oversupply of chicken on the market.” The closure of the Clinton processing plant represented an

additional 1.25% incremental increase of the company’s previously announced production cuts. Pilgrim’s

stated that it would keep both plants idled until “industry margins can be sustained at more normalized

levels of profitability.” Pilgrim’s also noted that “[w]ith Labor Day approaching and no indication that the

actions taken to date by Pilgrim’s Pride or other industry members are having a positive effect on selling

prices for our products, it is now clear that more significant decisive action is necessary.”

        173.     In August 2008, Raeford announced publicly, as reported by the Charlotte Observer, that

it would begin reducing its chicken production by 5 percent. The company said in a statement to industry

publication Watt Poultry that “[t]he current obstacles that face our industry require that supply be brought

in line with demand.” A production cutback was remarkable for Raeford, which had pursued a strategy of

aggressive production growth that resulted in the company doubling its chicken production from 2001 to

2007.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 43 of 98 PageID #:46



        174.    On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson stated that

“[s]o long as this weakness continues, the poultry industry will need to cut production further until supply

is in line with demand.” When asked later whether the industry had already made enough production cuts,

he noted “we kind of thought we were going to see reductions in July ... [based on] 213/214 [million] egg

sets back in April and that really did not materialize. When you look at USDA slaughter numbers in July,

they were 100% and 101% and now we’re looking at egg sets of 206 and 207 million that are going to show

up sometime in October or November. We’ll see when we get there. Those are barely impressive cuts.

My suspicion is, as I’ve told you in May, the industry typically make the cut [sic] and it’s tentative. We’ll

have to see if it works . . . . I’m very skeptical that those cuts are going to be enough to return us margins

to cover these grain costs.”

        175.    By September 2008, chicken industry publication Watt PoultryUSA reported that “[m]ost

U.S. chicken integrators ha[d] announced plans to close small operations, consolidate complexes and

further processing plants and to reduce output by 3 percent to 5 percent to ‘maximize efficiency.’”

        176.    On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder – elected the day before as

a “director-at-large” to the National Chicken Council’s board – moderated a CEO panel that included the

CEOs of Pilgrim’s, Tyson, Perdue and Sanderson Farms. Explaining Pilgrim’s desire to push through an

industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel members and the audience “[w]e need

to get those [input] costs pushed through, but we’ve yet to see that happen.”

        177.    On October 10, 2008, in response to a USDA report of falling egg sets in the chicken-

industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the industry and may

signal that the industry is taking a more rationalized approach to production heading into the fall.”

        178.    Indeed, an industry analyst noted that at the time “the industry has cut about 10 to 12

percent of its production.”

        179.    During Fall 2008, Sanderson Farms also implemented its previously announced “fall cuts”

a month early and delayed the opening of a new deboning facility.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 44 of 98 PageID #:47



        180.     On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a statement

(even though Wayne Farms was not a publicly-traded company) announcing the closure of the company’s

College Park, Georgia plant. Maddox cited “changing market conditions” and a need to “maximize

efficiencies” as justification for the plant closure.

        181.     By December 23, 2008, it was reported that Tyson had cut its production by 5%. Tyson

also noted that it had reduced production “in recent years through the closing or sale of poultry plants and

by running the company’s remaining operations at reduced capacity utilization.”

        182.     On January 28-30, 2009, Defendants’ senior executives attended the 2009 International

Poultry Expo in Atlanta, Georgia.

        183.     In a February 18, 2009, interview, Tyson noted that “[a]cross our industry, we’re down

about six percent versus where we were a year ago. We’re seeing an impact from that on market prices . .

. the industry fundamentals are improving.”

        184.     In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its production.

        185.     According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT Poultry USA data

on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000 to 2008 on RTC pounds while

at the same time the industry has grown 31%. Over time, we have done plenty of cutting back.” However,

as indicated below, Tyson did reduce its production during the 2008-2015 time period in line with other

producers.

        186.     By February 25, 2009, Sanderson Farms told The Morning News of Northwest Arkansas

that it had made cuts to its supply of chickens by processing smaller chickens and running its plants at lower

capacity utilization rates. Sanderson Farms also told a group of investors around this time that “[b]ecause

we don’t expect much help from the demand side, chicken market improvement will have to come from

supply cuts.”

        187.     Similarly, the CEO of Simmons Foods (a private company), Todd Simmons, noted in a

February 25, 2009, interview that “[w]e are seeing lower demand in the food-service customer base. We
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 45 of 98 PageID #:48



have made adjustments in bird weights to ensure our production meets with our customer’s needs.”

        188.    Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

historically large cuts to its production on February 27, 2009. In a press release announcing the closure of

three processing plants located in Douglas, Georgia, El Dorado, Arkansas, and Farmerville, Louisiana,

Pilgrim’s stated the plants were “underperforming” and said the closures would “improve the company’s

product mix by reducing commodity production and to significantly reduce its costs in the midst of an

industry-wide oversupply of chicken and weak consumer demand resulting from a national recession.”

Pilgrim’s also stated that the idling of these three plants would reduce its total pounds of chickens produced

by 9-10%.

        189.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook production

in 2008,” including Defendants, Pilgrim’s, Perdue, Raeford, Cagle’s (later bought by Koch Foods), O.K.

Foods, Harrison, and GNP Company (now owned by Pilgrim’s). Other companies reduced their planned

production levels or delayed the planned opening of new chicken complexes.

        190.    During 2009, Defendants also exchanged and agreed upon specific prices to charge

common customers.

                         (c)     Defendants’ Chicken Production Cuts, from 2008 to Early 2009, Included
                                 Unprecedented Reductions to Chicken Breeder Flocks

        191.    As noted above, in 2008, Defendants ended a decades-long trend of annual additional

chicken production, surprising industry observers. In addition to the production cuts in 2008 and early 2009

by reducing the pounds of chickens they produced, the Broiler producers went further up their supply chains

than ever before to restrict their ability to ramp up production for years into the future. While previous

downturns had led some producers to use short-term methods to reduce overall pounds of chickens supplied

to the market, in 2008, Defendants took their reductions to the next level by substantially reducing their

breeder flocks, as shown in the highlighted section of the graph below:
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 46 of 98 PageID #:49




        192.    The effect of the supply cuts on chicken pricing in 2008 and the first months of 2009 was

clear – during the worst recession in generations, chicken prices rose through mid to late 2008, staying at

or near all-time highs until late 2009. For instance, by May 28, 2009, Sanderson Farms reported strong

profits that were twice the estimates of Wall Street analysts, which according to one industry

publication was “aided by production cuts and lower feed costs that offset still-weak demand.”

        193.    During 2009 and 2010, Defendants’ senior executives continued to meet with one another

at trade association meetings and industry events, such as the National Chicken Council and the

International Poultry Expo. For instance, at the National Chicken Council’s October 2009 Annual

Conference, one industry analyst wrote that participants had emphasized continued “production discipline,”

a euphemism for limiting chicken supply.

        194.    However, as prices continued to rise during late 2009 and early 2010, producers started

increasing production in response to the higher prices just as they had done in previous decades – although,

because of 2008 and 2009’s unprecedentedly deep and early breeder flock culls, this temporary spike in

production took months to effectuate, rather than the few weeks it would have taken had producers killed

off their breeder flocks at the rates and times at which they had done so in the past. The rising production
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 47 of 98 PageID #:50



by producers in early 2010 led to a reported oversupply of chickens that began to depress prices by late

2010. It was time for Defendants to revamp their conspiracy to make it more effective. Defendants had

learned the value of coordinated supply reductions in 2008; they were quick to react with a new round of

publicly-announced production cuts in the first half of 2011, which quickly helped prices recover.

                         (d)      Defendants’ Conspiracy Continued into 2011 with Another Round of
                                  Collective Production Cuts

        195.     Around early 2011, Tyson, in addition to limiting its own production, started purchasing

excess supply produced by its competitors. Tyson called the strategy “Buy vs. Grow.” Tyson’s Buy vs.

Grow strategy allowed Tyson to buy up excess production from its competitors and avoid the depression

of prices that would occur had the excess production been sold on the open market. In return, Tyson could

communicate the volumes of Broilers it would be willing to purchase from competitors in the current and

future months, thus suggesting to each competitor the amount of production it should cut that would not be

purchased by Tyson. As one investment analyst described it, Tyson’s program “involves maintaining or

even reducing [Tyson’s] own chicken production levels, with buying more chicken on the open market

from their rival chicken producers, in an effort to keep the chicken market from being over supplied.” Even

though it would have been cheaper (with respect to the cost of pounds purchased) for Tyson to grow its

own Broilers instead of buying them from a competitor, Tyson engaged in its Buy vs. Grow program

because it allowed Tyson to better control supply and production in the Broiler industry and reap the benefit

of higher market prices on all of the rest of its Broiler pounds sold.

        196.     On January 24-26, 2011, Defendants’ senior executives attended the International Poultry

Expo in Atlanta, Georgia. The IPE featured an annual market intelligence panel with Mike Donohue from

Agri Stats and industry-insider Paul Aho. According to one report, Donohue noted that “‘2008 was the

worst year financially for the (U.S.) Broiler industry that most people have ever seen’. . . . The industry’s

response in 2008 was a 5 to 6% reduction in pounds produced. He said that the Broiler industry is currently

at record high weekly slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks,

rationalization, and consolidation. . . . The market is calling for around a 5% reduction in chicken
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 48 of 98 PageID #:51



production.”

        197.    On a February 16, 2011, Cagle’s (acquired by Koch) earnings call, Cagle’s reportedly said

it had begun a 20% reduction in production at a deboning operation in an effort to balance supply and

demand. Cagle’s told one publication that it was “optimistic that the industry will exhibit the production

restraint necessary to support higher pricing for Cagle’s products allowing for return to profitable margins.”

        198.    On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson, announced on an

earnings call that Sanderson would be delaying the development and construction of a second North

Carolina Broiler complex.

        199.    On March 7, 2011, House of Raeford announced a 10% reduction in egg sets that began in

early February. CEO Bob Johnson noted in an accompanying press release that “we decided that acting

now was a responsible action for our company in light of continuing unstable economic conditions. . . .

Hopefully the chicken prices will begin to increase later this year. In addition, if Congress will take action

to cut unreasonable government support for the ethanol industry, then grain prices should decrease to a

more manageable pricing level.”

        200.    On March 15, 2011, Simmons announced it was laying off 180 workers at its Siloam

Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting from high grain

prices predominantly caused by corn being used in ethanol, we have decided to realign some of our

production resulting in the elimination of 180 positions as of April 15.”

        201.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at the

Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting. Among other

positions that Defendants’ employees were elected to at the meeting, Donnie Wilburn (Director Live

Operations, Harrison Poultry) was elected Vice Chairman of the Board of Directors and Phillip Turner

(Plant Manager, Mar-Jac) was elected to the Board of Directors.

        202.    On April 15, 2011, Defendant Mountaire disclosed, in a press report, the abandonment of

a planned capacity increase, with Mountaire President Paul Downes explaining that “the only way to higher

prices is less supply. The only way to less supply is chicken companies will shut down or cut back . . . . I
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 49 of 98 PageID #:52



think that’s what we’re going to see.” (emphasis added.)

        203.    Downes’ view of the state of the chicken industry was echoed, and amplified, by Joe

Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24, 2011 earnings call that “the deal

is that the industry – forget Sanderson – the industry cannot sustain losses like they are sustaining for a

long period of time. They will – they can’t do it and you have been observing this for years and years and

the industry has been losing money since Novemberish and balance sheets deteriorate and losses have to

stop. The only way to stop losses with $7 corn is to reduce production and get prices up. That is the rule

and the law of the jungle.” Sanderson continued, “my judgment is that there will be some others that are

going to have to make some adjustments that I believe cuts will be forthcoming in our industry based on

the losses we see in Agri Stats.” (emphasis added.)

        204.    Sanderson’s comments came roughly one week after he and Lampkin Butts, Sanderson’s

President and COO, attended the BMO Farm to Market Conference in New York City with other chicken

producer executives. The conference included a presentation by Pilgrim’s that noted Pilgrim’s new focus

on matching production to meet demand, including by adjusting “head,” i.e., breeder flocks, to better

balance supply and customer demand.

        205.    During 2011, Fieldale Farms reduced its production by an unspecified amount.

        206.    During 2011, Mar-Jac reduced its production 10% and reported that other Broiler producers

were doing so as well.

        207.    On May 17-18, 2011, senior executives from Sanderson Farms, Pilgrim’s, and Tyson

attended the BMO Farm to Market Conference. Pilgrim’s President & CEO Bill Lovette (formerly COO

of Case Foods) presented at the May 17, 2011 BMO Farm to Market Conference. Lovette’s presentation

noted Pilgrim’s shift away from fixed-rate contracts to market-based pricing. Pilgrim’s also noted its new

focus on matching production to forecasted demand, including by adjusting head and bird weights at

selected plants to better balance supply and customer demand.

        208.    On a June 6, 2011 earnings call announcing it would not increase capacity in the

foreseeable future, Cagle’s – a Georgia-based integrator whose assets were bought by Defendant Koch
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 50 of 98 PageID #:53



Foods in 2012 following Cagle’s bankruptcy – said that “the industry must lower supply in order to offset

reduced demand and to support higher market prices. Cagle’s continues to process at 80 per cent of

capacity at its Pine Mountain Valley deboning facility and does not contemplate any increase in the

foreseeable future.” (emphasis added.)

        209.      On approximately June 20, 2011, Tyson began pulling eggs from its incubators to reduce

Broiler volumes.

        210.      On June 21, 2011, Cagle’s announced it was laying off 300 employees at its Pine Mountain

Valley, Georgia plant to reduce Broiler volumes.

        211.      In June and July 2011, Defendants’ senior executives attended industry events, including

a seminar held by the 2011 Food Media Seminar, which included a panel made up of many industry

executives. On June 27-29, 2011, the US Poultry & Egg Association held a Financial Management Seminar

at the Ritz Carlton in Amelia Island, Florida. Among other presentations, Pilgrim’s President & CEO Bill

Lovette presented to a group of 150 attendees that included senior executives from Defendants.

        212.      On June 27, 2011, Simmons announced it was laying off 223 employees by August at its

Siloam Springs, Arkansas plant to “shift production to better address soaring corn prices.” In its press

release, Simmons blamed U.S. ethanol policies for reducing its production.

        213.      On July 12, 2011, Tyson, Sanderson Farms, Peco Foods, and Perdue participated in a panel

together at the 2011 Food Media Seminar.

        214.      On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing plant.

Pilgrim’s President & CEO Bill Lovette explained that “[w]hile the decision to close a plant and eliminate

jobs is always painful, we must make better use of our assets given the challenges facing our industry from

record-high feed costs and an oversupply of chicken . . . . A key component of that effort is improving our

capacity utilization through production consolidation and other operational changes. By closing the Dallas

facility, we can consolidate that production volume at three other plants and help those sites run closer to

full capacity.”

        215.      On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe Sanderson, informed
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 51 of 98 PageID #:54



analysts that the company’s normal fall production cut of 4% beginning in November would remain in

place beyond January 2012 or until such time as demand improved. Sanderson also stated that it “wouldn’t

surprise me if the industry makes further, deeper reductions in egg sets in October or November.... Nobody

knows what cuts might be needed until we get to October, but I think that the cutbacks may need to be more

than the 6% in head that the industry has in place.” (emphasis added.)

        216.    On August 18, 2011, Cagle’s announced it was reducing 20% of its production at its large

Pine Mountain Valley, Georgia plant.

        217.    In early October 2011, Defendants’ senior executives attended the National Chicken

Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at the event was one

about the “new paradigm” in the chicken industry. The panel included senior executives from Defendants

Perdue (Clint Rivers, by then Perdue’s President of Foodservice and Supply Chain, after having been

Pilgrim’s CEO) and Koch Foods (Mark Kaminsky, COO and CFO). Panelists said that “the industry is

accustomed to cycles, but not one quite like the latest, and companies are going to need to adjust. Discipline

on the supply side was one suggestion. Getting better prices from retailers was another.”

        218.    On November 17, 2011, Wayne Farms issued a press release announcing the closure of its

Decatur, Alabama plant.

        219.    On a November 21, 2011, earnings call, Sanderson Farms CEO, Joe Sanderson, responded

to a question about a production decrease that “when we talk about the 4% number, that is what we project

the industry to be. Obviously, we’re going to be a part of that.”

        220.    Throughout 2012, Defendants continued to meet at trade association meetings and industry

events, giving them the opportunity to discuss the impact of their collective production cuts and otherwise

monitor their conspiracy. In the first quarter of 2012, for example, Defendants’ top executives attended the

National Chicken Council’s board of directors meeting in Atlanta, which was held in conjunction with the

January 25-26, 2012 International Poultry and Processing Expo. On March 20-21, 2012, the National

Chicken Council’s board of directors, which included many of Defendants’ senior executives, met again in

Washington, D.C.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 52 of 98 PageID #:55



        221.      In early 2012, Sanderson Farms cut its production by 4%, which included a reduction in

breeder flocks.

        222.      At U.S. Poultry’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats Vice

President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if the industry

chose to do so, it could ramp up production within a 10-week period of time. The industry could blow apart

any recover[y] in the short term by filing up incubators again.” But he also noted that the Agri Stats data

indicated that the industry was slaughtering breeder flocks at 59 to 60 weeks, instead of the typical 65

weeks. The kind of early slaughter of breeder flocks – including, for example, the bird-age data included

in the “Growth Rate Report” described above – meant that Defendants and other Broiler producers

subsequently were unable to increase production for at least eighteen months, as they would have been able

to do had they not made cuts at the top of the supply chain.

        223.      The shift in the way the industry supplied chicken was summarized in a March 2012 report

published by agricultural lender, CoBank entitled “The U.S. Chicken Industry: Re-invented and

Revitalized” with sections captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New Ballgame,” the

report noted that the:

                  U.S. chicken industry has gone through the proverbial wringer, but last year
                  appears to have been the low point. In recent years, the chicken companies have
                  all lost money, some more than others. And five U.S. companies have exited the
                  industry since 2008. As the losses mounted, the industry realized that its standard
                  business practices sorely needed to be reformed. The surviving chicken companies
                  found it to be not just prudent, but absolutely essential to revise those practices.
                  The poultry industry today operates much differently than it did just a few years
                  ago.

        224.      The CoBank report highlighted one of the reasons for this sea-change: the Defendants’

reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in the hatchery flock will

prevent a quick response,” with “U.S. chicken production [...] on track to fall to its lowest level in 5 years

by mid-2012.” The highlighted section of the following graph shows that these cuts bucked the historical

trend of breeder flock reductions, going even deeper than the then-unprecedented 2008-2009 cuts:
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 53 of 98 PageID #:56




        225.     The sentiment of CoBank’s March 2012 report was mirrored by Pilgrim’s CEO, Bill

Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,” and that “we’re

comfortable that the industry is going to remain constrained.” (emphasis added.)

        226.     Trade association meetings and industry events in the middle of 2012 gave the Defendants

additional opportunities to meet and discuss the effect of their collusive efforts to reduce production.

Examples of these opportunities to conspire included the National Chicken Council Board of Directors

meeting in Washington D.C. on March 20-21, 2012; Urner Barry’s annual marketing seminar, from April

29 -May 1, 2012; the National Chicken Council’s board of directors meeting in Lake Tahoe on June 21,

2012; and the July 15, 2012 meeting of the National Chicken Council’s marketing committee in Stowe,

Vermont. Each of these meetings were attended by a number of Defendants’ senior executives.

        227.     On August 23, 2012, Koch Foods CEO, Joseph Grendys, gave an interview with

Bloomberg News. He stated that “[c]osts have gone up so much due to the drought that the industry will

be forced to get price increases of 10 to 15 percent across all product lines” for 2013 over this year. He

went on to note that “‘[t]he industry needs to be smart’ and focus on pricing to ensure it remains

profitable. . . . Even if it does become unprofitable in the fourth quarter, the industry may resume making

money after the first quarter of 2013.” The article also mentioned Koch was going to use quarterly
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 54 of 98 PageID #:57



adjustments for price in its contracts for the first time since 2008.

        228.     On August 28, 2012, Sanderson Farms announced a further 2% production cut that it

blamed on corn and soybean prices.

        229.     By September 2012, Defendants’ 2011 production cuts, particularly their reduction of

breeder flocks, had resulted in increased prices for Plaintiffs. Cutting those flocks meant that Defendants

could not increase Broiler supplies in the short or medium term, even if they wanted to. The higher chicken

prices seen in the market by September 2012 were not justified by the costs of Defendants’ primary inputs,

corn and soybean meal, which by the fourth quarter of 2012, had dropped significantly in price following

near-record highs in the summer of 2012.

        230.     On October 10-11, 2012, the National Chicken Council held its annual meeting in

Washington, D.C. Among Defendants’ and other Broiler producers’ senior executives attending the

meeting were the President of Defendant Fieldale Farms (Thomas Hensley) and CEO of Defendant O.K.

Foods (Paul Fox). Messrs. Hensley and Fox participated in an “Industry Outlook Panel” where participants

discussed the question of what the industry “learn[ed] from 2011 and how will the industry apply those

lessons in 2012 and 2013.” (emphasis added.)

        231.     These actions, taken collectively and not in isolation, demonstrate a level of coordination

and “discipline” not seen in this industry prior to the relevant period.

                         (e)      Drastically-Reduced Breeder Flocks Boost Chicken Prices and Raise
                                  Defendants’ Profits to Record Levels

        232.     Defendants’ cuts to the Broiler breeder flocks in 2011-2012 sent flock levels down to levels

not seen for almost two decades, as shown in the following graph:
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 55 of 98 PageID #:58




        233.     For most of the remainder of 2012 through 2016, Defendants reaped the benefits of their

coordinated supply restraints as prices rose and profits soared to record levels.          During this time,

Defendants’ executives repeatedly heralded the industry’s newly found supply “discipline.” For example,

on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette, said that:

                 Obviously, revenue is going to be a function of price, in part, and in this case a
                 big part; and obviously, price is going to strengthen as supply continues to be
                 disciplined and constrained . . . . So I think the industry is doing an admirable
                 job in being disciplined on the supply side and I think we’ve got a combination
                 where we combine that discipline with strong demand for product and that’s
                 why you’ve seen the pricing environment that we’re now enjoying . . . . I believe
                 the industry has learned over the past three to five years that chicken economics
                 is going to be driven by the supply and demand of chicken and not necessarily
                 what corn or soybean meal costs. I think I’m confident to say, we’ve figured
                 that out and we’re doing a good job of balancing supply and demand. (emphasis
                 added.)

        234.     On the May 3, 2013 investor call, Lovette specifically referenced the continued importance

of restraining the industry’s breeder flocks:

                 I only know what we’ve seen happen in the past. Now, certainly, this summer
                 if the industry chooses to grow the breeder supply significantly, that’s definitely
                 going to impact 2014. What I’m saying is, so far, we’ve seen no indication that
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 56 of 98 PageID #:59



                 the industry plans to grow the breeder supply and as a matter of fact, it’s actually
                 shrunk. . . . I’ll reiterate that I think the industry has learned that the economics
                 of our business is tied very closely to the supply of chickens and we’ve done a
                 good job so far of maintaining discipline such that even paying nearly $8.50 for
                 corn, we’ve been able to be profitable as an industry.

        235.     On October 4, 2013, Defendants’ CEOs and other senior executives met at the annual

meeting of the National Chicken Council in Washington, D.C., where a panel was “chipper about the

prospects for their industry in the next few years.”

        236.     Defendants and other Broiler producers had reason to be positive. For example, on a

January 31, 2014, earnings call, Tyson reported that through Tyson’s “buy versus growth strategy we

continue to keep our supply short of demand . . . .” Tyson’s continued use of Buy vs. Grow allows

Defendants and other Broiler producers to reduce production on a month-to-month basis and have

opportunities to learn more information about one another’s production and pricing.

        237.     On a February 21, 2014 earnings call, Pilgrim’s Pride CEO, Bill Lovette, reflected on what

had led to the company’s record earnings. Lovette noted that “I think the one thing that creates . . . has

created the stability is the discipline of the industry to not allow profitability in the past to drive supplies in

the future . . . . And I think that discipline really . . . is the one ingredient that has made for more stable

earnings that we have seen.” (emphasis added.)

        238.     Industry analysts noted the change in the nature of Defendants’ production cuts. On May

6, 2014, a Stephens, Inc. analyst said in an interview that historically “it has been very easy to increase the

chicken supply because the cycle is so short. It only takes four to eight weeks to grow a chicken, but U.S.

chicken producers are having a hard time increasing the chicken supply by much. They cut production

capacity throughout the supply chain when grain prices were very high. Because of this, they cannot

materially increase supply for 2014. We likely won’t see a material increase in production until the second-

half of 2015.”

        239.     During 2013 and into 2014, Defendants continued to find ways to actively depress the size

of Broiler hatchery flocks, such as using the pretext of avian flu in Mexico to justify exporting hatchery

flock Broilers to Mexico to repopulate flocks rather than use such Broilers to increase domestic production
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 57 of 98 PageID #:60



levels. Indeed, Defendants continued their program of exporting Broiler hens and eggs to Mexico in 2015,

with Tyson noting in a May 4, 2015, earnings call that it was sending 3% of its eggs to Mexico to “fill

incubators.” Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his “confidence

that we’re going to do the right thing with respect to maintaining [] discipline. We’ve certainly had the

hatching egg supply to grow much more if we chose not to export those eggs. I think in May we exported

81 million hatching eggs or so outside of the country. The industry could have chosen to set some of those

eggs domestically, but that was not the choice that was made. And so again that gives us confidence that

we’re going to continue to be disciplined as an industry.”

        240.     Defendants’ coordinated exportation of Broiler hatching eggs from the U.S. from 2013

through the present is an active effort to artificially reduce the supply of Broilers in the U.S. below what it

would be absent Defendants’ active and continued participation in an unlawful antitrust conspiracy. Upon

information and belief, Defendants and other Broiler producers exported hatching eggs to Mexico and other

foreign countries from 2013-2016 to artificially reduce the supply of Broilers in the U.S. and increase the

price of Broilers in the U.S. The value Broiler producers received for exporting hatchery eggs to Mexico

would have been far exceeded by the price they would have received for hatching those same eggs in the

U.S. and selling the resulting Broiler meat in the U.S. market. Therefore, but for Defendants’ agreement

and conspiracy as alleged in this Complaint, it would have been against Broiler producers’ independent

economic self-interest to export hatching eggs to Mexico and to forgo higher hatching egg prices in the

United States. But Defendants’ and other Broiler producers’ new-found discipline ameliorated any

remaining risk and resulted in higher U.S. Broiler prices.

        241.     An October 2014 CoBank analysis noted that Defendants’ strategy of targeting breeder

flocks paid dividends during 2013 and 2014. According to the report:

                 [P]roduct demand should remain robust through the rest of this year and well into
                 2015, bolstered by a gradually improving domestic economy, continued strength
                 in export demand, and the towering prices of beef and pork. Broiler production,
                 however, has been slow to respond, with integrators having had problems
                 expanding the number of chicks placed for growout. Broiler meat production is
                 on track to grow just 1.5 percent in 2014 from a year ago, with a similarly modest
                 gain expected for 2015. Producers have been somewhat constrained in their
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 58 of 98 PageID #:61



                 attempts to expand the nation’s chicken flock by the limited supply of Broiler
                 hatching eggs. When the Broiler-producing industry reduced production in 2011
                 and 2012, the hatchery supply flock was also reduced, and it has not yet been
                 rebuilt to prior levels. Following seven months of [Year-over-Year (“YoY”)]
                 declines, the number of chicks placed for growout finally posted a modest 1
                 percent YoY gain in August. However, it will take another 6-9 months for
                 integrators to rebuild the supply of Broiler hatching eggs in preparation for
                 expanding the overall flock, so significant growth in Broiler production will not
                 materialize until late 2015 or early 2016.

        242.     The October 2014 CoBank report also noted the effect of these production cuts, stating that

wholesale prices for chicken “have risen to unusually high levels.”

        243.     On October 10, 2014, National Chicken Council President Mike Brown wrote an op-ed in

The National Provisioner. The title of Brown’s article, “Biofuel policy holds back production rampup,”

continued to blame the Broiler industry’s boogey man of the Renewable Fuel Standard (aka the ethanol

mandate) instead of Broiler producers’ collusive agreement to not increase production in line with demand.

Brown wrote, “current favorable market conditions would normally stimulate production to be somewhat

higher, that is, a percentage more aligned with the long-run annual average of 4 percent. So why are chicken

producers not stepping up production to better match the long-term average of 4 percent? We would if we

could, but we can’t. We would like to produce more pounds of chicken, but unfortunately we are not there

yet. The primary reason for the industry’s inability to increase production can be attributed to problems

caused by a failed policy” of the Renewable Energy Standard. Brown also went on to blame fertility issues

in the breeder stock and a propane shortage that made it difficult to heat chicken houses as other reasons

the industry could not increase production.

        244.     On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma spent

hen processing plant. Spent hens are Broiler breeders that have reached the end of their productive life

cycle. The Simmons facility processed spent hens on behalf of many Defendants, providing Simmons with

opportunities to monitor changes in other Defendants Broiler breeder supplies. The closure of Simmons’

Jay, Oklahoma facility is indicative of the reduced Broiler breeder capacity resulting from Defendants’ and

other Broiler producers’ initiatives to cut Broiler breeder capacity across the industry.

        245.     During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 59 of 98 PageID #:62



summed up the restriction of supply which Defendants had implemented since 2008: “I looked at some

numbers supplied by Agri Stats earlier in the week and found some interesting facts. If you go back to

2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head had declined by

approximately 8% to 7.7 billion. And it’s actually remained about that same level through 2014 at about

7.7 billion. If you look at live weight pounds produced, it was 47.1 billion in 2008. It declined to 45.06

billion in 2011. And in 2014, for the first time since 2008, it reached 47.3 billion, so only 200 million more

pounds above 2008 levels. And then on the average weight side, the average weight in 2008 was 5.64, and

it’s averaged just above 6 from 2011 through 2014. So with all of that data in mind, what it tells me is the

industry remains fairly disciplined on the supply side and demand has been increasing for chicken against

the backdrop of increasing beef and pork supplies.”

        246.    In late 2015, Broiler industry analyst Heather Jones noted that chicken supplies had not

increased as expected from the avian flu due to the fact Defendants had started breaking eggs rather than

setting eggs. Defendants coordinated the breaking of eggs with one another during 2015, in part, by the

exchange of production information through Agri Stats.

        247.    This trend continued into 2016. With the notable exception of the Georgia Dock, chicken

prices declined in 2016, but significantly less than input costs. Defendants maintained artificially high

chicken prices and high profitability during 2016 by exercising “discipline” on the supply-restriction.

        248.    For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s CEO, Bill

Lovette, “mentioned that you think the industry domestically has been much more disciplined than they

have been in the past, I’m wondering if you could just elaborate a little bit more on what sort of drives that

view and then maybe what gives you confidence that this discipline will hold.” Lovette responded, “[w]hat

drives the view is the actual numbers that we see, ready to cook pounds are up about 3.1% year to date. If

you look at placements year to date, they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined

in Q1 to 91%. So in the phase of coming off two of the most profitable years in the industry, we’re not

seeing, not realizing large amount of production increases.”

        249.    Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s comments that
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 60 of 98 PageID #:63



“what drove that I believe it is that [the] industry is more geared towards profitability rather than just

market share or field growth.” (emphasis added.) In other words, Defendants were no longer competing

with one another to gain market share by growing their companies as one would expect in a competitive

market, but instead, worked collectively to increase profitability by being “disciplined” in terms of supply

growth.

          250.    Defendants also kept up the regular use of signaling one another to perpetuate their

collusion during 2016 by using the code word “discipline” to note their continued adherence to the supply-

restriction dimension of their conspiracy by keeping breeder flocks low. For instance, during a February

2016 earnings call, Pilgrim’s CEO, Bill Lovette, noted that:

                  [T]he industry continues to be disciplined in terms of U.S. supply. Although
                  monthly pullet data tend to be volatile and have occasionally been at the high end
                  of our expectations, we see modest growth of the breeder flock, and more
                  importantly, little to no increase in egg sits [sic] and chick placements as a positive.
                  We believe that at least part of the reason is because chicken producers are being
                  disciplined and are much quicker to react than in the past and in adjusting supply
                  growth to the actual market conditions. (emphasis added.)

          251.    Other CEOs also had to try to explain the marked shift in the chicken industry’s

profitability in recent years, after the decades-long pattern of boom and bust regarding chicken pricing and

profitability. During a February 2016 Sanderson Farms earnings call, BMO Capital Markets analyst Ken

Zaslow noted the industry’s history of volatility in pricing and profitability for chicken companies,

questioning if there was “any changing of the industry dynamic” that had occurred. Sanderson Farms CEO

Joe Sanderson replied “we might be at a capacity wall, you know? . . . Since back in 2007 . . . there are

three or four plants shuttered . . . . It does feel different.”

          252.    On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements about

how much the industry had changed since 2007, noting that “when you go back and look and see how many

eggs are being set right now and you go back and look at what the industry will [sic] set in 2007 . . . egg

sets in 2007 were 220 million eggs a week, and we’re setting 208 million, 209 million, 210 million eggs a

week.” Sanderson’s comments about egg sets were amplified by Pilgrim’s CEO Bill Lovette later that

summer, stating on a July 28, 2016 analyst call that “I think what we have seen with egg sets is absolutely
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 61 of 98 PageID #:64



a testament to the discipline of our industry that we’ve seen in the last really two to three years.”

        253.      On the July 28, 2016 call, Lovette also commented on Defendants’ continued restraint of

breeder flock population, noting that “the breeder flock in total is only up about 0.5%” over the same time

period, and ended the analyst call describing the “positive notion [we] have about the discipline that we

continue to see exhibited by the entire industry,” which “gives us more confidence that we’re going to do

the right thing with respect to maintaining that discipline . . . and . . . gives us confidence that we’re going

to continue to be disciplined as an industry.” (emphasis added.)

               iii.       Collusively Manipulating the Georgia Dock Benchmark Price Index

        254.      Defendants’ successful efforts to artificially boost chicken prices by collectively reducing

supply was buttressed in the latter years of their output-restriction scheme, by collusively manipulating the

Georgia Dock benchmark price index, a chicken industry pricing benchmark that Defendants used to set

and negotiate pricing.

                          (a)     Overview of the Georgia Dock, USDA Composite, Urner Barry, and EMI
                                  Chicken Price Indices

        255.      Broiler chicken prices are reported primarily by three entities: Urner Barry (a commodity

price reporting service), the Georgia Department of Agriculture (aka “Georgia Dock,”), and the USDA.

Additionally, as discussed below, Agri Stats collects detailed pricing information through its subsidiary

Express Markets, Inc. (“EMI”).

        256.      Urner Barry collects and publishes daily price information for Broilers, while for the

USDA’s Composite index, USDA collects and publishes Broiler price information on a weekly basis.

USDA’s Composite price index is publicly available for free. Urner Barry’s chicken price information is

subscription-based, so all producers and many purchasers subscribe for a fee. The USDA and Urner

Barry’s Broiler price indices are based upon a system of double verification, which includes telephonic and

written surveys of all or nearly all chicken producers, but also verification of reported prices from

purchasers such as brokers and customers. The Georgia Dock price survey methodology, which contrasts

materially with those of the USDA and Urner Barry, is discussed below.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 62 of 98 PageID #:65



        257.     The most detailed price report is not publicly available and is produced by Agri Stats and

its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s pricing report4

includes “pricing data on whole birds and chicken parts that is considerably more detailed than the USDA,”

Urner Barry, or Georgia Dock reports, as it is based on actual sales invoices from Broiler companies.

        258.     Published prices for Broilers from Urner Barry, Georgia Dock, and USDA relate to the

spot market for Broilers. However, prices for chicken, whether sold under contract or on the spot market,

generally move with spot market prices as reported by Georgia Dock or Urner Barry.

        259.     Statements by chicken company executives and industry experts confirm that chicken

sales, whether by contract or on the spot market, move with spot market pricing. For instance, Sanderson

Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson Farms’ contract sales to retail

customers have prices tied to the Georgia Dock price survey and Sanderson Farms’ contract sales to food

distributors are “based on formulas tied to the Urner Barry.” Similarly, expert economist Dr. Colin A. Carter

from the University of California (Davis) testified that “internal Pilgrim’s documents show that virtually

all chicken products, even if they’re not sold spot, are tied to the spot prices . . . . 83 percent of Pilgrim’s

chicken sales are reflecting the spot price within a given year. So there’s only about 16 percent of their

sales that are not tied to the spot market over a relatively short period of time.” Dr. Carter further concluded

that 92% of Pilgrim’s Broiler sales were tied to Broiler spot market prices such as Georgia Dock.

        260.     As a consequence of the inelasticity of supply and demand in the Broiler industry

(discussed below) and the availability of the spot market price indices (discussed above), public price

increase announcements by Defendants were unnecessary. Defendants knew and intended that a decrease

in supply pursuant to their agreement would increase Broiler spot market prices, and therefore that all


4
  Agri Stats subsidiary EMI was formed around 2000 to compete with the price reporting service of Urner
Barry. Unlike Agri Stats reports for Defendants, EMI releases daily pricing data to both Defendants and
potential purchasers of Broilers, though the reporting service is expensive and is not publicly available.
EMI reports capture all transactions by Broiler producers, who automatically transmit invoice information
electronically from each transaction to EMI. The reports include all sales volume information from the
previous day, including the size of containers, type of cut, whether the product was chilled with ice or CO2,
the price, and numerous other pieces of information.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 63 of 98 PageID #:66



Broiler prices would increase.

                            (b)   The Georgia Dock Pricing Methodology and Its Susceptibility to
                                  Manipulation

        261.     The Georgia Dock, USDA Composite, and Urner Barry all measure the same (or very

similar) size and grade of chicken.5 The Georgia Dock benchmark price index, like the other two indices,

sets prices for both the “whole bird” and various parts of the chicken (wings, tenders, leg quarters, thighs,

drumsticks and breasts) using the same pricing methodology. The “whole bird” price is the baseline for

pricing all parts of a chicken.

        262.     Buyers relied on the Georgia Dock benchmark price index because they believed it

accurately reflected the market price for the chicken they bought – especially since the Georgia Dock was

an industry-accepted benchmark price index for wholesale chicken prices that was meant to reflect the

market price of chicken. Even when buyers did not explicitly rely on the Georgia Dock, the index directly

affected Broiler pricing.

        263.     Compared to the other two indices available to chicken buyers, there were significant

differences in how the Georgia Dock benchmark price index was compiled that made it highly susceptible

to manipulation by the Georgia Dock Participants, who are chicken producers that submitted price quotes

to the GDA for inclusion in the index. The Georgia Dock Participants are the producers whose price quotes

went into the Georgia Dock index, namely (ranked by their market share in Georgia, which dictated how

much weighting each producer’s quote was given in compiling the Georgia Dock benchmark price):

Pilgrim’s Pride (approximately 35% of Georgia market share in 2016); Tyson (15%); Fieldale (15%); Mar-

Jac (10%); Claxton (10%); Sanderson Farms (7%); Harrison (5%); and Koch and Wayne Farms (less than

2% each).

        264.     The significant difference between the Georgia Dock price index and other Broiler price


5
 Unlike the other indices, the Georgia Dock benchmark price did not include freight or transportation costs.
At its inception, the Georgia Dock benchmark price was known as the “Georgia F.O.B. Dock” price; the
Georgia Dock was “F.O.B.” the supplier’s shipping dock, meaning that the buyer was responsible for
paying the freight.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 64 of 98 PageID #:67



indices in recent years cannot be explained by only one or two outlier companies reporting artificially high

Broiler prices to the GDA, as the one cent Rule requires that outlier prices deviating by more than one cent

from the initial dock price be excluded from the final Georgia Dock price. Instead, the deviation of the

Georgia Dock price index from other indices – indices that are themselves based on verified sales by

Defendants – can only be attributed to all or nearly all participating Broiler producers collectively

submitting artificially high and identical or very nearly identical Broiler prices to the GDA.

        265.    To compile the Georgia Dock price index, according to an internal GDA document

provided recently to the New York Times through an open records request, “each participating [Broiler

producer] company is called [by the GDA] on Wednesday every week to report the price offered to

companies in which they have contracts in place with.” A single price is given by each Broiler producer

company and it is accepted without any verification of actual invoices or any other form of auditing to

verify accuracy. In response to a recent press inquiry, the GDA explained its failure to audit any self-

reported data from Defendants by stating, “We don’t see any reason they would submit information that

wasn’t truthful.”

        266.    Despite the GDA’s public statements about confidence in the Georgia Dock price index,

the GDA employee who collected prices each week from Broiler companies, Arty Schronce, was deeply

concerned. In a September 2016 internal GDA memorandum, disclosed publicly for the first time on

November 17, 2016, in a Washington Post article, Schronce wrote that he “continue[d] to have concerns

about” the Georgia Dock, had “voiced concerns in the past,” and that he thought the Georgia Dock price

index was “a flawed product that is a liability to the Georgia Department of Agriculture.” Schronce also

noted, “I was told that poultry companies know what they are doing and all I need to do is to gather and

consolidate the info I am provided. However, I have come to question the validity of some of the

information provided.”

        267.    Schronce’s Memorandum confirms the significance of the one cent rule. Schronce’s

memorandum noted that after a January 2016 article about the Georgia Dock price index in the Wall Street

Journal, one “company appears to basically not take part in the Whole Bird Dock Price process. They seem
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 65 of 98 PageID #:68



to deliberately submit a low bid that they know will be kicked out. However, they can claim that they are

submitting something lower. In essence, they can take advantage of a high whole bird price while

maintaining that they want it to be lower.”

        268.     Until late 2016, the Georgia Dock pricing methodology was not publicly available.

Chicken buyers whose transactions with Defendants were based on the Georgia Dock whole-bird price,

mistakenly believed it reflected the actual market price of chicken. Moreover, because (until August 2016)

the USDA also published the Georgia Dock benchmark price alongside the USDA Composite, many

chicken buyers erroneously believed the Georgia Dock price to be a USDA price or used the Georgia Dock

as one variable in its pricing analysis.

        269.     In addition, Defendants falsely represented that the Georgia Dock benchmark price is based

on a complicated “algorithm” from the GDA that takes into account various factors, such as bird weights,

weather, mortality rates, and demand. Purchasers were misinformed that the Georgia Dock benchmark was

supposed to be based on the Georgia Dock Participants’ actual sales prices as reported to the GDA. But

neither was true: there was no complicated “algorithm”; nor did the Georgia Dock Participants report their

true prices to the GDA, agreeing instead to report artificially-high (or artificially-stabilized) prices. The

reality was that the Georgia Dock price was simply whatever the Georgia Dock Participants said it was.

Hypothetically, if one week the Georgia Dock price was $1.75, and the following week the Georgia Dock

Defendants told the GDA that the sales price of their chicken was now $2, the Georgia Dock price was $2

– and the prices that Plaintiffs and others paid for chicken increased.

        270.     Once a week, Schronce would call the same individuals at the Georgia Dock Participants

to collect price quotes, which were supposed to reflect their actual sales prices. He weighted each

producer’s price quote by its above-referenced relative market share (referred to by the GDA as that

company’s “voice”).

        271.     The price quoted by each Georgia Dock Participant to the GDA was based on 2.5-to-3

pound whole chickens, but only a handful of the Georgia Dock Participants actually processed 2.5-to-3

pound birds in Georgia, so, according to internal GDA documents, the Georgia Dock Participants were
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 66 of 98 PageID #:69



“supposed to adjust their whole bird quote as if they are producing that sized bird.” Once the final Georgia

Dock whole bird price was calculated, the GDA then used a formula to calculate prices for different chicken

cuts and parts based on the whole bird price the Georgia Dock Participants provided to the GDA each

Wednesday.

        272.    In compiling the Georgia Dock benchmark price, there was no team of economists or

statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA Composite or

Urner Barry, which use data from numerous producers and buyers on both sides of the market, the Georgia

Dock reflected prices sourced solely from a handful of producers.

        273.    Schronce, who began compiling the Georgia Dock Participants’ price quotes in 2012

following the retirement of his predecessor, first made a preliminary calculation based on the single price

quotation from each company. Then “[a]ny company that provides a whole bird quote that is more than

one cent above or below the initial dock price calculation will not be included in the calculation for the

whole bird dock price that week. Its voice is taken out of the formula and the dock price is recalculated

without it.” This so-called “one-cent rule” is, according to internal GDA documents, meant “to shield []

one company having the ability to greatly influence the price up or down.”

        274.    Due to the GDA’s one cent rule, it was not possible for only one or two Broiler companies

to report a significantly higher Broiler price to the Georgia Dock without being disregarded as outliers by

the GDA. Accordingly, on information and belief, Defendants began collectively reporting prices to the

GDA that not only were identical or nearly identical, but also were significantly above the actual market

rate. As a result, Georgia Dock prices continued to rise and later stabilize during 2015-2016 at near historic

highs. As described further in this Complaint, it was not until a series of articles was published between

November 3, 2016 and November 17, 2016 that information was publicly available to show Defendants

may have fixed the Georgia Dock price.

        275.    Nothing was done to verify or substantiate these numbers. There was no “double-

verification;” customers were never contacted to check to see if the producers’ prices were legitimate. The

entire process was based on unverified, verbal “price quotes” from the same small set of chicken producers
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 67 of 98 PageID #:70



(the Georgia Dock Participants) submitted each week to a single GDA employee, a methodology that was

“susceptible to manipulation.”

          276.   To facilitate their control of the Georgia Dock benchmark price, the Georgia Dock

Participants convinced the GDA to convene a non-public, non-governmental “Advisory Board” composed

of senior executives from the Georgia Dock Participants to advise the GDA on the Georgia Dock price.

From at least September 2012 through 2016, the Advisory Board included Gus Arrendale (CEO, Fieldale

Farms), Mike Welch (CEO and President, Harrison), Jerry Lane (Former CEO, Claxton Poultry), Jayson

Penn (EVP Sales and Operations, Pilgrim’s), Pete Martin (VP of Operations, Mar-Jac), Vernon Owenby

(Manager of Tyson’s facility in Cumming, Georgia), Steve Clever (VP of Fresh Sales, Wayne Farms), and

Dale Tolbert (VP of Sales, Koch Foods).

          277.   The existence and conduct of this private sector Advisory Board was not known to chicken

buyers until November 2016 when it was first made public following a press report about a September 2016

memorandum written by Schronce that was highly critical of the Georgia Dock methodology. He wrote in

the memorandum that he had “questions about the ‘Advisory Board’ and its role over an office of a state

regulatory agency that is supposed to be independent. I was told I could not make any changes without

clearing them with the Advisory Board.” The Advisory Board gave the Georgia Dock Participants a vehicle

to discuss and artificially set price quotes to ensure compliance with their price-fixing agreement.

          278.   In December 2015, the GDA began an internal review of the Georgia Dock pricing

methodology, in large part, because the agency had “serious concerns” about the way the index was

compiled. The GDA’s internal review was not made public at the time it began, and was not revealed until

it was described in a series of press reports beginning in November 2016. Schronce, in his September 2016

memorandum, expressed concerns that some companies have a “larger, even outsized role in determining

the Georgia Whole Bird Dock Price,” and that “[i]n essence, they can take advantage of a high whole bird

price.”

          279.   On July 19-20, 2016, high level USDA officials met with GDA representatives in Atlanta,

Georgia to discuss the Georgia Dock price. The USDA officials shared their conclusion that GDA could
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 68 of 98 PageID #:71



no longer simply accept Broiler prices from Defendants and their Producer Co-Conspirators without

verification, and instead would have to verify invoice-level data to confirm reported prices. On July 20-21,

2016, USDA officials requested that the GDA provide the USDA with data from Broiler producers to “test

and review” the Georgia Dock price for accuracy.

        280.     On July 22, 2016 USDA’s weekly BMNR publication noted that beginning on August 5,

2016, GDA “will be issuing a new weekly market report for negotiated Georgia Broiler/fryer whole birds

and bird parts, which will replace the current [Georgia Dock price].” The GDA did not comply with

USDA’s August 5 deadline, however, and in the August 5 USDA BMNR all price information from the

GDA and Georgia Dock was removed and only a hyperlink to the GDA’s website was included.

        281.     In 2016, high level officials within the GDA began to raise antitrust concerns regarding the

Georgia Dock. For instance, a July 27, 2016, report from GDA Director of Regulatory Compliance &

Budget Alec Asbridge to GDA Commissioner Gary Black concluded that “[t]he top 10 poultry producing

companies now control over 80% of the industry output. The combination of vertical integration, limited

competition and lowered production periods has led to steady prices that have shown to be fairly resistant

to changing market conditions. These factors alone illicit [sic] anti-trust review.”

        282.     GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA became

a vehicle for Defendants to “report[] a weighted average price per pound on Broilers [Georgia Dock price]

based off of contracts that have been determined at the private level and reported without regulatory

oversight. The formulas to calculate weighted average prices have been determined on the private level

and have not been standardized since the inception of the [GDA Poultry Market News division] in 1968,

which there is no written record of.” In other words, it was Defendants themselves who wrote the rules and

formulas that make up the Georgia Dock price, not the GDA.

        283.     Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the use of the

[Georgia Dock price] in contract negotiations is presently unknown but inquiries made by media and other

governmental entities indicate that it is utilized on a more regular basis than previously expected.” In short,

the GDA had been publishing the Georgia Dock price for decades, but until the last few months, apparently
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 69 of 98 PageID #:72



did not know the scope of reliance on the Georgia Dock price. Significantly, a revised and highly sanitized

version of the July 27, 2016 report from Director Asbridge to GDA Commissioner Black was circulated

internally at GDA on August 5, 2016. The sanitized August 5 report removed references to the existence

of factors in the Broiler industry eliciting “antitrust review” and to the fact that the Georgia Dock price was

reported for decades by GDA “without regulatory oversight.”

        284.     On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

President Mike Giles with the sanitized version of the report and asked Giles to review it before the GDA

sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s concern with

only reporting a spot price.” The Georgia Poultry Federation represents the poultry industry in Georgia, and

most Defendants are members. Remarkably, the GDA also noted in a separate email the same day to Giles

and the Georgia Poultry Federation that “[t]he GDA is in agreement with the poultry industry that there is

no desire to review invoices for verification of data reported,” even though the information and means to

do so are readily at hand – Defendants already report such invoice information to Agri Stats on a daily

basis. According to a subsequent email dated August 24, 2016, Georgia Poultry Federation President Giles

called GDA Director Asbridge back and gave “his and industry’s sign off on the dock price summary report.

We can move forward with sending to USDA.” GDA Director Asbridge also proposed another meeting

between GDA and the Georgia Poultry Federation to discuss recommendations about verifying Georgia

Dock data.

        285.     Under pressure from the USDA, and realizing that the Georgia Dock pricing methodology

raised significant antitrust concerns, the GDA considered revising the methodology in late 2016. After the

Georgia Dock Participants balked at the GDA’s new methodology – which required them to verify and

attest to the accuracy of their price quotes – the GDA halted the Georgia Dock benchmark price index

altogether when it did not receive sufficient price quotes to compile the index. The last Georgia Dock

benchmark price was published by the GDA on November 23, 2016.

        286.     On October 6, 2016, a USDA press release noted the expansion of its National Whole

Broiler/Fryer report, which included new weekly price information regarding 2.5-to-3 pound Broilers that
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 70 of 98 PageID #:73



replaced the same weight Broiler previously reported by the Georgia Dock price. Importantly, the new

USDA price roughly matched the Urner Barry price, suggesting that the Georgia Dock price continues to

be subject to manipulation by Defendants and does not reflect actual market prices.

        287.    On November 3, 2016, the New York Times published the first account of the USDA’s

inquiry into the Georgia Dock, based on information received via Freedom of Information Act and open

records requests for internal USDA and GDA documents. Subsequently, a November 8, 2016 article by

the Washington Post provided additional detail on the inquiry, including a comment from the USDA that

“they discontinued publishing the Georgia Dock price ‘when data from the source report could not be

independently verified.’”

                        (c)      Georgia Dock Prices Diverged from the USDA Composite and Urner
                                 Barry Price Indices Beginning in 2013

        288.    In early 2013, the behavior of the Georgia Dock index significantly changed. The changes

resulted from the conspiracy by the Georgia Dock Participants to agree on artificial prices quoted to the

GDA for inclusion in the Georgia Dock benchmark price.

        289.    Beginning in early 2013 and continuing until November 2016, the Georgia Dock

Participants agreed among themselves to submit artificially high and identical, or near-identical, prices to

the GDA, which allowed them to continually increase, and successfully stabilize, chicken prices tied to the

Georgia Dock benchmark price index.

        290.    Historically, the Georgia Dock benchmark price was highly correlated to the prices in the

USDA Composite and Urner Barry indices; the movement (i.e., volatility) of the Georgia Dock price

mirrored the patterns of the other two indices (e.g., prices go up or down depending on market forces, such

as supply and demand). This changed in 2013, when the price volatility that had marked the Georgia Dock

(and which still marks the other two indices) largely disappeared. Georgia Dock prices mostly stabilized,

while prices in the other two indices remained volatile

        291.    Starting in 2013, monthly price volatility in the Georgia Dock markedly decreased,

particularly with respect to downward price movements (i.e., when prices dropped, they dropped far less
       Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 71 of 98 PageID #:74



drastically than they had prior to 2013). This near-disappearance of price volatility was unique to the

Georgia Dock. Both of the other price indices stayed volatile while the Georgia Dock remained stable, as

reflected in the following graph, which compares prices of the various indices both before and during the

relevant period:




           292.    Beginning in 2013, the Georgia Dock benchmark price began to behave in a markedly

different manner due to Defendants’ price-fixing conspiracy. Starting in early 2013, the Georgia Dock

component of Defendants’ conspiracy kicked into high gear, as the Georgia Dock price – for the first time

ever – became negatively correlated with the other two price indices (i.e., the Georgia Dock price increased

while prices in the other two indices decreased). This marks a dramatic change from 2002 to 2012, where

all three indices were positively correlated with each other (i.e., they moved up and down together).6

           293.    After at least a decade of high correlation with the USDA Composite and Urner Barry

indices, the Georgia Dock benchmark price diverged dramatically from the other two indices in 2013 and



6
    After 2013, the USDA Composite and Urner Barry indices remained positively correlated with each other.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 72 of 98 PageID #:75



thereafter – Georgia Dock prices were far more stable, and substantially higher, than the USDA Composite

and Urner Barry prices. The stability and level of Georgia Dock prices from 2013 through November 2016

was the direct result of Defendants’ conspiracy.

        E.      The Structure and Characteristics of the Chicken Market Make It Highly Susceptible
                to Collusion

               i.        Highly-Concentrated Market with Vertically-Integrated Producers

        294.    The Broiler industry is almost entirely vertically integrated, with Broiler-processing firms

owning or tightly controlling almost all aspects of production, processing, and marketing. In the Broiler

industry, “vertical integration” means the chicken company owns or controls each aspect of breeding,

hatching, rearing, feeding, basic processing, and selling of chicken. Many integrated chicken companies

also own further processing plants.

        295.    Because chicken producers have determined over time that the economics of growing

chicks into full size Broilers are unfavorable, the chicken industry has developed a system of production-

contract farming. The integrated producers provide the feed and chicks to farmers (which remain under

ownership of the integrated producer); the contract farmer then has roughly 6-7 weeks to grow the chicks

into full size Broiler chickens. During this “grow out” period, the integrated producer’s employees

frequently monitor the Broiler chickens. Once fully grown, chickens are picked up by the integrated

producer and brought to an integrator-owned processing plant (aka, slaughterhouse). Some of the chickens

are sold without any further processing, while other chickens are further processed by integrated companies

into value-added specialty products (e.g., chicken nuggets, tenders, etc.).

        296.    The graphic below indicates the key stages of Broiler production that vertically integrated

chicken companies control, which are all those points in the production process which provide integrated

chicken companies complete control over supply and allow them to capture the greatest profit margin:
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 73 of 98 PageID #:76




        297.    According to a paper prepared in connection with the USDA and DOJ’s failed effort to

increase competition in the Broiler industry in 2010, “[c]ontrol over the number of birds delivered to the

processing plants allows processors to match more closely inputs to plant capacities and lower per-unit

processing costs, as well as to better meet consumer requirements.” In connection with the same effort by

the USDA and DOJ, a former expert witness for Tyson, Michael Dicks, wrote, “[i]n the poultry industry

vertical coordination allows integrators to manage excess capacity to manage price. Integrators can

minimize the effect on producers by increasing the time between collection and delivery of birds or reducing

the number of flocks per year rather than terminating grower contracts in much the same way the USDA

requires all commodity program recipients to adhere to acreage reduction program guidelines and grower

associations require members to cut back marketable output.”

        298.    Modern chicken producers rely on a handful of unique breed lines to mass produce

essentially identical chickens with desirable genetic traits. Genetics companies, which develop strains of

grandparent and great-grandparent breeding stock, sell to integrated Broiler producers breeders that have

special hybrid characteristics, such as a tendency to produce a large chicken breast. Genetics companies
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 74 of 98 PageID #:77



create a “biological lock” on their unique Broiler lines by tightly controlling the purebred genetic strain that

they develop. After an integrated producer purchases young breeder hens (aka “breeder pullets”) from a

primary breeder, the integrated producer raises the birds to be breeders that lay eggs to be taken to

incubators at an integrator-owned hatchery. The chicks from Broiler company hatcheries are then sent out

to the integrated producer’s contract-farmers to raise into adult Broilers.

        299.     At present, no chicken production company except Tyson owns the genetics or produces

the grandparent or great-grandparent strain for the Broilers it raises and slaughters. Nearly all U.S.

producers now rely on 3 global genetics conglomerates: Cobb-Vantress (owned by Tyson), Hubbard, and

Aviagen. These three companies supply the breeder stock, and therefore ultimately the Broilers, that

account for 98% of Broilers raised in the U.S. and 80% of Broilers raised globally. While there were 26

Broiler genetics companies world-wide in 1981, acquisitions by the three remaining companies have

essentially eliminated any other meaningful competitors in the U.S. Tyson’s Cobb-Vantress subsidiary has

approximately 50% market share.

        300.     Since a supply of primary breeders is essential to each chicken producer’s business,

Tyson’s ownership and control of subsidiary Cobb-Vantress provides it with exceptional leverage over

Defendants and other Broiler producers to mandate compliance with this conspiracy. Tyson can offer

Defendants and other Broiler producers the carrot of access to Cobb-Vantress’ unique Broiler genetic lines,

with desirable qualities like high conversion rates of feed into meat. However, Tyson can also use Cobb-

Vantress as a stick against any competitor who Tyson and/or Defendants believe is overproducing chickens

by providing such competitors inferior, sick, or an insufficient number of breeder pullets, or withholding

breeder pullets altogether that the competitor needs to operate a profitable business.

        301.     Perdue was the last Broiler integrator in the U.S. to maintain its own genetics research

company besides Tyson, but Perdue sold its genetics company to Tyson in 2014. In announcing the sale,

Perdue issued a press release that stated “there are no longer significant advantages to having our own

breed . . . it is important that we have the flexibility to select the breeder combination that works best for

each specific customer requirement.” The press release went on to note that “[w]ith the outstanding
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 75 of 98 PageID #:78



exception of the Cobb-Vantress enterprise owned by Tyson Foods, no producer has managed to effectively

compete using an in-company breeding program against a multinational primary breeder. To be cost

effective a genetics program based on index selection incorporating the measurement of significant traits

and applying sophisticated molecular markers and field testing requires a magnitude of scale exceeding the

capacity of individual producers.”

                ii.       The Market for Broilers Is Characterized by Inelastic Supply and Demand

        302.      Inelastic demand means that increases in price result in limited declines in quantity sold in

the market. In order for a group of companies to profit from raising prices above competitive levels, demand

must be inelastic at competitive prices, which allows group members to raise prices without seeing a decline

in sales revenue. Industry studies show that in the U.S. chicken market, not only is the demand for chicken

inelastic, it has become increasingly more inelastic over the past 40 years. In connection with a joint DOJ-

USDA workshop on the poultry market in 2010, agriculture economist, Michael Dicks, presented research

demonstrating how vertical integration incentivizes chicken producers to implement supply restrictions,

stating that in the U.S. poultry industry “vertical coordination allows integrators to manage excess capacity

to manage price. Integrators can minimize the effect on producers by increasing the time between collection

and delivery of birds or reducing the number of flocks per year . . . . Because of the inelastic nature of the

supply and demand a reduction in supply will produce an outcome more preferable to the industry than

maintaining supply with a lower price.”

               iii.       There Are No Significant Substitutes for Broiler Chickens

        303.      Pork and beef are the most likely alternative sources of protein to chicken, but pork and

beef are not economic substitutes for chicken. Numerous studies have found that the cross elasticity of

demand between chicken, beef, and pork is either negative or statistically insignificant, meaning that pork

and beef are complements to chicken, but not substitutes.

        304.      The historically high spread between the price of pork and beef versus chicken since 2008

has also reduced any possibility of substitution of chicken with pork or beef.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 76 of 98 PageID #:79



               iv.       The Broiler Industry Has Experienced High Consolidation and Is Highly
                         Concentrated

        305.     According to a November 2013 USDA report, “[d]uring the past 16 years, firms in the

Broiler industry continued to decrease in number and grow in size, thereby gaining further economies of

scale and scope in processing and marketing. According to the National Chicken Council, 55 federally

inspected Broiler companies operated in 1995, compared with 41 companies in 2010.” By 2014, there were

only 35 such companies.

        306.     In fact, the trend towards consolidation among all segments of the Broiler industry goes

back decades, as shown below. This consolidation has largely squeezed out the large number of smaller

Broiler companies that used to represent a significant portion of Broiler industry production.




        307.     As of 2015, Defendants and other relevant Broiler producers controlled 88.8% of Broiler

production in the United States. Since the start of the relevant period, there has been surprising stability in

market share for each Defendant, as shown by the graph below. The two exceptions are Pilgrim’s loss of

market share due to its large plant closures during bankruptcy in 2008-2009 and Koch Foods’ increase in

market share due to the purchase of a plant from Tyson and purchase of bankrupt Cagle’s, Inc.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 77 of 98 PageID #:80




           308.   Additionally, Broiler companies increasingly rely on de facto consolidation whereby

Defendants acquire nearly complete control over seemingly independent smaller Broiler companies.

Defendants’ de facto consolidation creates “zombie” Broiler companies that on paper are separate and

independent entities, but are in fact completely controlled by Defendants through co-packing contracts.

           309.   Upon information and belief, Defendants’ co-packing contracts with smaller producers are

typically 2-5 years in length. Even where the co-packing arrangement is only 10-20% of a smaller

producer’s overall supply, Defendants are in a position to pressure smaller producers to limit their

production. Co-packing contracts give Defendants unprecedented control over supposedly independent

producers, including control over the breed of bird grown, what feed can be used, how many birds can be

grown, and numerous other aspects of raising Broilers. With respect to processing, Defendants not only

require exacting specifications for co-packing partners, but also put Defendants’ own employees in the

processing plants of their co-packers and supervise every significant detail of the slaughter and packing

process.

           310.   Upon information and belief, the purpose and/or effect of Defendants’ co-packing

arrangements is to avoid scrutiny from antitrust regulators that would come with formal merger

arrangements, including possible discovery of Defendants’ anticompetitive agreement to reduce the supply
       Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 78 of 98 PageID #:81



of Broilers in the U.S.

                  v.        The Broiler Industry Has a History of Government Investigations and Collusive
                            Actions

           311.    In April 1973, the United States Department of Justice filed a civil antitrust action against

the National Broiler Marketing Association (“NBMA”) alleging the NBMA and its members conspired to

fix Broiler prices and restrict Broiler production in violation of Section 1 of the Sherman Act. The DOJ

sought to enjoin the NBMA and its dozens of members from continuing a conference call program where

members (and even some non-members) coordinated the pricing and production of Broilers. In response,

numerous private civil antitrust actions were filed against the NBMA and 42 individual defendants in the

In re Chicken Antitrust Litigation case. The NBMA and Broiler producers eventually settled the case,

resulting in a settlement of roughly $30 million.

           312.    Beginning in 2010, the USDA undertook a series of public workshops to explore

competition issues in the upstream, contract-farmer Broiler market. A workshop held in Normal, Alabama,

on May 21, 2010, focused on corporate concentration and lack of competition in the Broiler industry. The

workshops led to the proposal of new rules aimed at encouraging competition in the meat industry, but

extreme political pressure from Defendants and their allies eventually watered down the rule and led to the

resignation of the official charged with imposing tougher regulations.

           313.    In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing plant from Tyson

Foods. The DOJ brought an action to stop the acquisition (United States v. George’s, Inc.),7 which alleged

the purchase would impermissibly reduce the available options for contract farmers to sell their grower

services. The DOJ eventually settled with George’s in June 2011 after obtaining an agreement to require

George’s to make capital improvements to the facility that would increase its capacity and permit contract

farmers to sell more grower services to the processing plant.

           314.    According to a June 2014 USDA Report, “the [Broiler] industry faces a range of public

policy issues, [including] competition . . . [c]oncerns [such as] the exercise of market power by Broiler


7
    United States v. George’s Foods, LLC et al., No. 5:11-cv-00043 (W.D. Va.).
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 79 of 98 PageID #:82



integrators [which] have prompted merger litigation, USDA regulatory initiatives, congressional proposals,

and investigations by Federal agencies.”

        315.     Numerous cases in recent years have documented the lack of competition in the contract-

farmer Broiler market, which while upstream in the supply chain from the direct purchaser market in which

Plaintiffs purchased chicken from Defendants, suggest an absence of true competition and instead suggest

a practice of coordination and collusion among Defendants. In cases such as Adams v. Pilgrim’s Pride,

No. 2:090-cv-00397 (E.D. Tex.), Been v. O.K. Industries, No. 08-7078 (E.D. Okla.), and Wheeler v.

Pilgrim’s Pride Corp., No. 5:06-cv-00004 (E.D. Tex.), contract farmers have alleged violations of the

Packers and Stockyards Act by integrated Broiler producers.

               vi.       Existence of Numerous Trade Associations and Access to Competitors’ Data
                         Through Agri Stats

        316.     The existence of industry trade associations makes a market more susceptible to collusive

behavior because they provide a pretext under which co-conspirators can engage in anticompetitive

conduct. Industry trade associations also provide mechanisms for sharing information, and monitoring,

deterring, detecting and punishing cheating. The following U.S. chicken industry trade associations, all of

which count all or nearly all Defendants as members, allowed Defendants and other Broiler producers to

coordinate their price-fixing and supply restriction conspiracy: National Chicken Council, United States

Poultry & Egg Export Council, U.S. Poultry & Egg Association, Georgia Poultry Federation, North

Carolina Poultry Federation, and Poultry Federation (representing chicken producers in Arkansas, Missouri

and Oklahoma). Indeed, according to Communication in Poultry Grower Relations: A Blueprint to Success,

a book written by Larry Cole, a management consultant affiliated with the U.S. Poultry & Egg Association,

“representatives from the various [chicken producers] readily share information while attending the

numerous seminars offered by the U.S. Poultry & Egg Association, National Chicken Council” and other

trade groups, further noting that “industry leaders realize the industry’s tremendous potential, and their

spirit of cooperation is based on knowing that which is good for individual companies is good for the

industry.”
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 80 of 98 PageID #:83



        317.     Defendants are members of several Broiler-related trade associations and other forums,

which they used to facilitate their conspiratorial conduct. Integrated Broiler producers have numerous

regular events through which they can communicate in person with one another. Regular and frequent

attendance by Defendants’ CEOs and top-level executives at trade association meetings is the norm rather

than the exception.

        318.     According to its website, “[t]he National Chicken Council represents integrated chicken

producer-processors, the companies that produce, process and market chickens. Member companies of

NCC account for approximately 95 percent of the chicken sold in the United States.” The CEOs of the top

integrated Broiler producers are routinely on the board of directors and meet at least quarterly with one

another through the NCC.

        319.     The NCC has three annual board meetings attended by Defendants’ senior executives,

including most or all Defendants’ CEOs and other top executives. CEOs generally always attend the

following three NCC meetings each year, in addition to special committee meetings or other special NCC

events: (a) the January meeting of the NCC held along with the International Poultry Expo, (b) the mid-

year Board of Directors meeting, and (c) the NCC Annual Meeting in October. Generally, CEOs arrive the

night before an NCC meeting and socialize with their colleagues, then have small private dinners with one

or more of their competitors’ CEOs or top executives. The next day, the formal NCC meetings are held

and executives from Agri Stats and other allied industry organizations make presentations at the meeting.

A formal lunch is held during the meeting and provides CEOs and top executives an opportunity to talk

casually with their competitors. Following the meeting, Defendants’ CEOs and top level executives often

meet, socialize and golf, hunt, or fish together.

        320.     Upon information and belief, CEOs and top-level executives from Defendants discuss

topics with one another relating to pricing, production, and other non-public, proprietary information

outside of NCC’s formal meetings at the informal settings surrounding NCC meetings described above.

These regular, informal, and in-person opportunities to discuss pricing and production in the Broiler

industry gives CEOs and top-level executives comfort that their competitors remain committed to a plan to
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 81 of 98 PageID #:84



artificially restrict Broiler production.

        321.     The United States Poultry & Egg Export Council (“USAPEEC”) has its home office in

Stone Mountain, Georgia.        Defendants are members of USAPEEC.            USAPEEC has a network of

international offices and consultants in key export markets. The mission of USAPEEC is to promote

exports of U.S. poultry and eggs around the world. The group has evolved into an association that is an

advocate for the industry on trade policy issues. USAPEEC has about 200 member companies and

organizations. USAPEEC holds Board of Directors meetings quarterly and includes executives from all or

nearly all Defendants and co-their conspirators.

        322.     The U.S. Poultry & Egg Association (“U.S. Poultry”) describes itself as the world’s largest

and most active poultry organization. U.S. Poultry’s members include producers and processors of Broilers,

turkeys, ducks, eggs and breeding stock, as well as allied companies. Defendants are all members of U.S.

Poultry. U.S. Poultry holds regular Board of Directors meetings each quarter during January, March, June,

and each fall.

        323.     The Georgia Poultry Federation “is a non-profit trade association which represents the

poultry industry in Georgia, the nation’s leading Broiler producing state. The Federation was founded in

1951, and since that time has represented the interests of the entire poultry industry at the state and federal

level on legislative and regulatory matters.” The Georgia Poultry Federation’s mission is “[t]o protect and

improve the competitive position of the poultry industry in Georgia, the nation’s leading poultry producing

state.” The Georgia Poultry Federation has regular meetings each April, August, and September which

typically are attended by Defendants’ senior executives. Defendants House of Raeford, Perdue, Wayne

Farms, Sanderson Farms, Pilgrim’s, Mar-Jac Poultry, Harrison Poultry, and Claxton Poultry are members

of the Georgia Poultry Federation.

        324.     The North Carolina Poultry Federation “has been the voice of the North Carolina poultry

industry since 1968.” The mission of the North Carolina Poultry Federation “is to create a favorable climate

for business success for everyone involved in the poultry industry in North Carolina.” The North Carolina

Poultry Federation holds regular meetings each year, including annual meetings and Board of Directors
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 82 of 98 PageID #:85



meetings which typically are attended by Defendants’ senior executives. Defendants Perdue, Mountaire

Farms, House of Raeford, Wayne Farms, Sanderson Farms, Pilgrim’s, and Case Foods are each members

of the North Carolina Poultry Federation.

        325.    The Arkansas Poultry Federation was established in 1954 as a non-profit trade organization

to represent the poultry and egg industries in Arkansas. In 1998, the Arkansas Poultry Federation

consolidated with Missouri and Oklahoma and became The Poultry Federation. The Poultry Federation

claims to promote all poultry interests relating to production, distribution, merchandising, and consumption

of poultry, and poultry products. It disseminates information relating to the various phases of the Broiler

industry to improve and expand markets, to increase efficiency in production and marketing, and to

encourage and support research in production and marketing of poultry. The Poultry Federation holds

regular meetings each year, including Board of Directors meetings with Defendants’ senior executives

identified below. Defendants Foster Farms, O.K. Industries, Inc., Pilgrim’s, Peco Foods, and Wayne Farms

are each members of the Poultry Federation.

        326.    The International Poultry Expo (“IPE”) was held annually from 2008-2012. The IPE billed

itself as “the networking hub of the world for the poultry industry.” The IPE was held annually in late

January in Atlanta, Georgia. Defendants’ senior executives, and numerous mid-level executives and other

employees, attended the IPE each year. The International Producers and Processors Expo (“IPPE”) is the

world’s largest annual poultry, meat, and feed industry event. IPPE held its first event in January 2013 and

combined three previously separate expos – the IPE, the International Feed Expo, and the International

Meat Expo. According to the IPPE’s website, a wide range of international decision-makers attend this

annual event to network and become informed on the latest technological developments and issues facing

the industry. The 2015 IPPE featured more than 7,245 international visitors from over 103 countries,

including attendees from Chile, France, Singapore, and Australia. IPPE indicates that Defendants each

sent their “Top Management” to the 2014 IPPE in January 2014. The most popular panel each year is the

“market intelligence” forum, which features an Agri Stats executive speaking regarding the Broiler

industry. Similarly, Defendants’ senior executives attended IPPE in 2015 and 2016.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 83 of 98 PageID #:86



        327.      The International Poultry Council (“IPC”) was formed in 2005 and is composed of national

trade associations from 23 countries, as well as 40 individual companies that are “Associate” members.

The IPC website bills the organization as the “voice of the global poultry industry” and its mission is to

“strengthen communication between the industries of different countries.” The NCC, USAPEEC, and

USPOULTRY are members of the IPC on behalf of United States poultry producers, along with individual

company members of the IPC, including Tyson, Cobb-Vantress (a Tyson subsidiary), Sanderson Farms,

and JBS S.A. (Pilgrim’s parent company). Additionally, the Chilean poultry trade association (“APA”)

and the Australian Chicken Meat Federation (“ACMF”) are also members of the IPC.

        328.      Defendants’ CEOs and senior executives participate in numerous investor conferences

organized by Wall Street analysts, providing further opportunities to meet and communicate with one

another. Such conferences are held on an annual and/or ad hoc basis including, but not limited to, the

Goldman Sachs Global Staples Forum (held every May), Bank of America Merrill Lynch Global

Agriculture Conference (held every February), BMO Capital Markets Annual Ag & Protein Conference

(held every May), BMO Capital Markets Conference (held every May), BMO Farm to Market Conference

(held every May), Urner Barry Annual Executive Conference and Marketing Seminar (held every April or

May), and JP Morgan Basic Materials Conference (held every June).

        329.      Defendants also permitted one another to tour each other’s Broiler plants, which revealed

confidential business methods employed by a company. While such tours were often framed as “best

practices” information exchanges, they permitted the opportunity to conspire among senior executives.

        330.      Defendants also accessed each other’s above-described data through co-Defendant Agri

Stats to monitor cheating in the conspiracy. Agri Stats acted as an active facilitator of Defendants’

conspiracy.

               vii.       High Barriers to Entry

        331.      The existence of high barriers to entry is one factor which makes markets susceptible to

collusion. A collusive arrangement that raises product prices above competitive levels would, under basic

economic principles, attract new entrants seeking to benefit from the supra-competitive pricing. Where,
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 84 of 98 PageID #:87



however, there are significant barriers to entry, new entrants are less likely. Thus, barriers to entry help

facilitate the formation and maintenance of a conspiracy.

          332.     The existence of high entry barriers in the U.S. chicken market is demonstrated by the trend

of increasing consolidation, with larger vertically integrated companies increasing their control over the

industry. Beyond the issue of vertical integration, there is a wide range of government food safety, worker

safety, and environmental regulations that must be addressed by any new entrant into the chicken market.

The existence of low, and highly variable, profit margins also act as significant barriers to entry. With such

barriers to entry, companies that have the available resources and significant start-up capital to enter the

market and benefit from economies of scale are able to reduce their average cost by producing more.

Companies already in the market such as Defendants – are motivated to exclude other companies from the

market to maintain their coordinated supply restriction conspiracy, and ultimately keep prices at artificially

inflated levels.

          333.     Substantial barriers impede entry into the Broiler market. A new entrant into the market

would face costly and lengthy start-up costs, including multi-million dollar costs associated with research

and development, construction of processing plants, feed mills, hatcheries, equipment, energy,

transportation distribution infrastructure (aka, “rolling stock”), skilled labor, experienced management, a

skilled contract-farmer base in a specific geographic area, long-standing customer relationships, safety and

quality assurance, and regulatory approvals relating to environmental, worker safety, and food safety

issues.

          334.     Defendants themselves acknowledge the substantial costs of entering the market and view

it as important that new entrants not be able to purchase closed facilities. For example, when the State of

Louisiana pressured Pilgrim’s to sell its closed Farmerville Broiler complex, Pilgrim’s executives expressed

concern about any state assistance to the buyer to purchase the Farmerville Broiler complex because such

assistance could substantially reduce the buyer’s cost basis therein, which could then permit the buyer to

flood the market with low-cost Broilers.

          335.     The price of construction of a new integrated Broiler processing complex (hatchery, feed
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 85 of 98 PageID #:88



mill, and processing plant) able to compete on price with current integrated producers is relatively high.

Even for a current market participant, such as the third-largest producer (Sanderson Farms), construction

of a new Broiler complex (i.e., feed mill, hatchery, and processing plant) in 2010 was estimated to cost

$100-$125 million. However, these costs fail to account for other hurdles to new market participants,

discussed above.

        336.     The barriers to entry in the Broiler industry have proved insurmountable for potential new

market entrants. No company has created a new poultry company from scratch in decades. Further, when

one foreign meat company (a Ukrainian company, Omtron) tried to enter the U.S. market in February 2011

by buying a portion of the assets of bankrupt Broiler producer Townsend’s, Omtron invested $35 million

to improve the facility’s processing operations, but went bankrupt only five months after making the

purchase.

        337.     A number of large foreign meat conglomerates have acquired U.S. Broiler producers in the

past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias Bachoco (O.K. Foods), Belgian

company Continental Grain Company (Wayne Farms), Marfig Alimentos S.A. (Keystone Foods), and

South Korea’s Harim Group Corporation (Allen Harim Foods). However, each of these foreign meat

conglomerates were already large players in the global meat industry and simply continued operating their

pre-existing U.S. Broiler company as a subsidiary. Ownership of U.S. Broiler subsidiaries by such large,

well-financed conglomerates deter entry by smaller, non-globalized companies that might want to enter the

U.S. Broiler production business.

        338.     A further barrier to new entrants is the unwillingness of large vertically integrated

producers to sell an idled Broiler complex, which also keeps open the threat that an integrated producer will

restart a closed Broiler complex. Pilgrim’s has been explicit about this threat to new market entrants. For

instance, in a February 2014 earnings call, Pilgrim’s was asked whether it had any plans to sell “a couple

of idled U.S. facilities . . . to use that as a source of capital,” to which Pilgrim’s CFO Fabio Sandri replied

“[n]o. We are thinking those are held defensive, so we don’t plan to sell them in this short-term or in the

near future.” Such a threat of restarting idled facilities, rather than selling those facilities, represents a
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 86 of 98 PageID #:89



substantial barrier to entry for new market participants because an existing Broiler producer can merely

restart a closed mill to drive down prices and run a new entrant out of business.

                viii.      Defendants Have Similar Cost Structures and Work Collaboratively to Share Cost
                           Information

         339.      Another factor antitrust law and economics have identified as making markets susceptible

to price-fixing is similar cost structures. The majority of production costs for Broiler producers are variable.

All other factors being equal, when variable costs are a high percentage of production costs, there is less

incentive for a producer to operate its facilities at full capacity, and this may allow a group of producers to

boost prices artificially with greater success than when fixed costs are the largest component of production

costs.

         340.      The single largest cost component of producing Broilers is feed, which primarily consists

of soybean meal and corn. Broiler feed prices have varied widely from 2007-2016, reaching 71% of the

cost of growing Broilers in 2012, but falling to only about 50% by 2014.

         341.      Input costs other than feed include processing plant labor costs (~15%), materials (~11%),

and capital equipment (~2.5%). Labor costs have declined significantly over the past two decades for

Defendants, while at the same time labor productivity has substantially increased.

         342.      Broiler feed costs have been decreasing sharply since record highs in 2012. For instance,

prices for soybean meal were down 10% in 2014. Since January 1, 2008, corn prices have declined roughly

21% and soybean prices have declined 13%. During the same period, Broiler prices increased roughly

50%.

         343.      Defendants have relatively similar cost structures.      The technology and process of

industrial scale growing and processing Broilers is well known and Defendants employ the same types of

equipment and processes in the production process. Defendants also have only three companies from which

they can obtain breeder stock from which to raise Broilers, so there are very limited options with respect to

purchasing the most cost efficient Broiler genetic lines. Similarly, Defendants all purchase corn and

soybeans on the open market, so they have limited ability to obtain substantially different pricing on these
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 87 of 98 PageID #:90



key variable cost inputs for their Broilers.

        344.     Defendants use Agri Stats to share extraordinarily detailed cost information, so they are

able to constantly realign their cost structures with one another. Agri Stats permits each Defendant to have

extremely unusual knowledge of competitor costs and to make adjustments to standardize each company’s

cost structure across all Agri Stats participants.

        345.     Defendants engage in a program of “feedmill cross-testing” in which some Defendants

exchange feed and chicks with one another for the purported purpose of determining which Defendants’

feed and/or chicks have superior qualities. Defendants claim this strategy helps them maximize efficiency.

However, it is not economically rational in a truly competitive market for a producer to provide its

proprietary feed mixes and/or chicks to its competitor, thereby giving away any competitive cost advantage

over its competitors.

        346.     Another sign that Defendants do not view production costs as secret is the fact that it is not

unusual for Defendants to permit competitor’s CEOs access to each other’s production complexes. In a

competitive industry, production methods typically are closely guarded to protect proprietary methods of

production that save a company money and give it a competitive advantage over its competitors. However,

this is not the case in the Broiler industry. For example, from April 19-21, 2013, Pilgrim’s President &

CEO Bill Lovette, Perdue Chairman of the Board Jim Perdue, and Sanderson Farms President & COO

Lampkin Butts attended a three day long “Chicken Media Summit” in North Carolina that included visits

by attendees to a Sanderson Farms growhouse and processing plant. Similarly, from April 19-21, 2015,

another Chicken Media Summit was sponsored by the NCC and USAPEEC and included tours of Perdue’s

operations and panel discussions with Defendants’ senior executives.

        F.       Defendants Collusively Adopted Additional Strategies to Reinforce Their Conspiracy

        347.     Defendants collectively adopted several strategies to buttress and sustain their conspiracy.

               i.         A Collective Shift Away from Long-Term Fixed-Price Contracts

        348.     Beginning in 2008, the Defendants moved away from long-term fixed-price contracts to

shorter-term contracts with variable pricing pegged to one of several publicly-available price indices
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 88 of 98 PageID #:91



(including the USDA composite, Urner-Barry, and the Georgia Dock). A coordinated move away from

fixed price contracts to contracts permitting prices to fluctuate with an indexed public market price helps

facilitate an antitrust conspiracy. See In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 659

(7th Cir. 2002). Defendants’ shift indicates that they anticipated higher prices resulting from their

production cuts, and wanted the flexibility to take advantage of such increased prices.

        349.     Starting around January 2008, senior executives from Koch Foods, Pilgrim’s, Perdue,

Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price contracts. This

change coincided with Defendants’ efforts to reduce chicken industry supplies so as to drive chicken market

prices higher.

        350.     On January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an earnings call that

Pilgrim’s had started moving away from fixed-price contracts, noting that “in a situation like where we are

now where we need to drive commodity prices up, that [i.e., having less fixed price contracts] is going to

give us the opportunity for more immediate benefit to our P&L than what we would have had say,

historically three year[s] ago, when a higher percentage was fixed price.” Pilgrim’s later reported that by

March 2012, it had reduced its exposure to fixed price contracts, with most contracts now market-based or

including a reset provision linked to the underlying commodity. By 2014, Pilgrim’s reported that less than

5% of all its contracts were 12-month fixed price contracts.

        351.     On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication that

Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise prices and

shorten its contracts.”

        352.     Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that the

industry may move towards “shorter term agreements.”

        353.     Industry observers noted the trend of Broiler producers moving away from fixed price

contracts. For instance, a December 2013 report by Stephens, Inc. analyst Farha Aslam noted that “[w]ith

volume growth generally limited, companies are developing more sophisticated strategies to generate

profits. . . . ‘Rather than annual fixed price contract[s] that are negotiated every fall, companies are
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 89 of 98 PageID #:92



partnering with customers and creating contracts that can be multi-year in duration. Contracts are now

being negotiated all year long and employ a wide variety of pricing methodologies.’” This confirms that

even contracts which are long-term in duration are not “fixed” so as to prevent price increases when

coordinated supply reductions drive up Broiler market price indices.

               ii.      Inter-Defendant Sales

        354.     Defendants use direct purchases of chickens from one another and from smaller producers

to meet each company’s own sales needs. In addition to exemplifying the commodity nature of the chicken

market, these inter-Defendant sales allowed Defendants to soak up excess supply that could potentially

depress prices in the market and facilitated the opportunity to expressly discuss prices with competitors.

Such purchases also permitted companies to maintain market share despite reducing their production. In

many instances large inter-Defendant purchases were negotiated by CEOs or other senior level executives

of Defendants and other Broiler producers, thereby providing additional opportunities to conspire.

        355.     In 2011, for example, Tyson began using what was described as a “very unique strategy,”

called “Buy vs. Grow.” Tyson’s strategy essentially treated the industry supply as though it were for a

single unified company, rather than competing businesses that would rather sell self-produced product to a

customer than a competitor. Tyson’s adoption of this strategy was indeed “unique,” because only a few

years prior to adopting the “Buy vs. Grow” strategy, it had derided a similar strategy as a “stupid”

subsidization of competitors’ growth. In a November 5, 2012, interview, Fieldale President Thomas

Hensley noted his company was also pursuing a strategy to purchase excess supply from its competitors,

stating that “[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

chickens. Now we know where all our chickens are going. So we are buying chickens in that lower price

area instead of selling them. So, no expansion for us.”

        356.     By the end of 2014, Tyson reported it was buying over four million pounds of chickens on

the open market each week. Four million pounds of chicken per week is more than any of the 24th-30th

largest chicken companies produce on a weekly basis.

        357.     During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50%,. Tyson
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 90 of 98 PageID #:93



announced plans in May 2015 to increase its Buy vs. Grow strategy to 10 percent of its sales in the second

half of 2015 and 2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million pounds per

week, a volume that by itself would dwarf the entire average weekly production of any of the 15th-30th

largest chicken producers. Notably, Tyson also announced in May 2015 that it planned to reduce its

production after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow purchases.

               iii.      Atypical Increases in Defendants’ Exporting of Chickens

        358.      During 2013 and into 2014, Defendants found new ways to actively depress the size of

breeder flocks, such as using the pretext of avian flu in Mexico to justify exporting flock chickens to Mexico

to repopulate flocks rather than use such chickens to increase domestic production levels. Indeed,

Defendants and other Broiler producers continued their program of exporting chicken hens and eggs to

Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was sending 3 percent

of its eggs to Mexico to fill incubators.

        359.      Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

“confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve certainly

had the hatching egg supply to grow much more if we chose not to export those eggs. I think in May we

exported 81 million hatching eggs or so outside of the country. The industry could have chosen to set some

of those eggs domestically, but that was not the choice that was made. And so again that gives us confidence

that we’re going to continue to be disciplined as an industry.”

        360.      Defendants’ coordinated exportation of chicken hatching eggs, from 2013 through 2016,

was an active effort to artificially reduce the supply of chickens in the U.S. below what it would have been

absent their active and continued participation in an illegal antitrust conspiracy.

        361.      Defendants and other Broiler producers exported hatching eggs to Mexico and other

foreign countries from 2013-2016 with the intent to artificially reduce the supply, and increase the price, of

chickens in the U.S. The revenues Defendants and other Broiler producers received for exporting hatchery

eggs to Mexico was far less than they would have generated hatching those same eggs and selling the

chicken meat in the U.S. market. Thus, but for Defendants’ agreement and conspiracy as alleged in this
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 91 of 98 PageID #:94



Complaint, it would have been against the Broiler producers independent economic self-interest to export

hatching eggs to Mexico and forego higher hatching egg prices in the U.S. But Defendants’ and other

Broiler producers’ new-found “discipline” ameliorated any remaining risk and resulted in higher overall

U.S. chicken prices.

        362.     Some of the Defendants, including Wayne Farms, Peco Foods, Sanderson Farms, and

Pilgrim’s participated in Overseas Distribution Solutions (“ODS”), an organization of exporters founded in

1999 that operated through 2011. As alleged above, those exports were part of Defendants’ conspiratorial

efforts to artificially reduce supply and raise prices of chicken sold in the United States.

        G.       The Statute of Limitations Does Not Bar Walmart’s Claims

               i.         Walmart Did Not Discover (and Could Not Have Discovered) the Conspiracy Until
                          2016

        363.     Walmart had neither actual nor constructive knowledge of the facts constituting its claims

for relief. Walmart did not discover, and could not have discovered through the exercise of reasonable

diligence, the existence of the conspiracy alleged herein until approximately 2016. Defendants engaged in

a secret conspiracy that did not reveal facts that put Walmart on inquiry notice that there was a conspiracy

to fix prices for chickens.

        364.     With respect to the output-restriction element of Defendants’ conspiracy, Walmart did not

discover, nor could have discovered through the exercise of reasonable diligence, the facts supporting their

claims for relief, until the filing of a direct purchaser class action, Maplevale Farms, Inc. v. Koch Foods,

Inc. et al., in the Northern District of Illinois in September 2016.

        365.     With respect to the manipulation of the Georgia Dock, a January 18, 2016 Wall Street

Journal article regarding Defendants’ possible manipulation of the Georgia Dock benchmark price raised

the possibility of collusion to artificially raise, fix, or maintain chicken prices using the Georgia Dock.

Subsequently, a series of articles in various publications published between November 3 and 17, 2016,

detailed for the first time that the USDA had discontinued its reliance on the Georgia Dock benchmark

price because its input prices could not be verified.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 92 of 98 PageID #:95



        366.     Yet even when faced with these public revelations, Defendants continued to assert the

fairness and accuracy of the Georgia Dock benchmark price. For example, in a November 8, 2016,

Washington Post article, Defendant Sanderson Farms represented that the Georgia Dock benchmark price

was “reliable,” so as to induce purchasers of chickens to believe the benchmark price was not subject to

unlawful manipulation by the Georgia Dock Participants. Not until November 10, 2016, was it disclosed

publicly that the Georgia Dock Participants had formed a secret Georgia Dock Advisory Board that

facilitated opportunities for executives to meet and also discuss their scheme to fix the Georgia Dock

benchmark price. The existence of this Board was not known to Walmart, nor would it have been able to

learn of how Defendants’ executives conducted themselves in their non-public Georgia Dock Advisory

Board meetings. Not until November 17, 2016, was it publicly disclosed that the Florida Attorney General’s

Office was investigating the Georgia Dock benchmark price and its calculation and manipulation by the

Georgia Dock Participants.

        367.     Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing. Chickens

are not exempt from antitrust regulation, and thus, before these recent events Walmart reasonably

considered the U.S. chicken industry to be a competitive industry. Accordingly, a reasonable person under

the circumstances would not have been alerted to begin investigating the legitimacy of Defendants’ chicken

prices before these recent events.

        368.     Walmart exercised reasonable diligence. Walmart could not have discovered Defendants’

alleged conspiracy at an earlier date by the exercise of reasonable diligence because of the deceptive

practices and techniques of secrecy employed by Defendants.

               ii.       Defendants Actively Concealed Their Conspiracy

        369.     Throughout the relevant period, Defendants effectively, affirmatively, and fraudulently

concealed their unlawful combination and conspiracy from Plaintiffs.

        370.     The combination and conspiracy alleged was fraudulently concealed by Defendants by

various means and methods, including, but not limited to, (1) secret meetings, (2) surreptitious

communications between Defendants via the wires (telephones, e-mails, text messages and other electronic
        Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 93 of 98 PageID #:96



communications) and in-person meetings at trade association meetings (and elsewhere) in order to prevent

the existence of written records, (3) limiting any explicit reference to competitor pricing or supply restraint

communications in documents, (4) communicating competitively sensitive data to one another through Agri

Stats, a “proprietary, privileged, and confidential” system that kept both the content and participants in the

system secret, and (5) concealing the existence and nature of their competitor supply restraint and price

discussions from non-conspirators (including customers).

          371.   Defendants used code words including “discipline” and “capacity discipline” in their public

statements to conceal their conspiracy and signal one other in furtherance of their conspiracy to restrain

production while shielding their conspiracy from detection or suspicion. As alleged above, specific

examples of the use of such coded language include, without limitation: (1) the National Chicken Council’s

Annual Conference in October 2011 where a report reflected that panel members Clint Rivers (then of

Perdue) and Mark Kaminsky of Koch Foods noted that “[d]iscipline on the supply side was one suggestion”

to increase chicken prices; (2) on a May 3, 2013, earnings call, Pilgrim’s President & CEO Bill Lovette

stated that “price is going to strengthen as supply continues to be disciplined and constrained . . . and “we’ve

done a good job so far of maintaining discipline;” and (3) on a July 2016 earnings call Lovette noted that

“I think what we’ve seen with egg sets is absolutely a testament to the discipline of our industry that we’ve

seen the last really two to three years.”

          372.   As alleged above, in 2008, after years of boom and bust cycles of production leading to the

regular rise and fall of prices, the price of chickens began an unprecedentedly steady increase that continued

at least through 2016. Defendants affirmatively and falsely attributed rising prices to, among other things,

increases in the price of inputs. Defendants used these pretexts to cover up the conspiracy. In fact, the

chicken price increases were the result of Defendants’ collusive conduct, which was undisclosed at the

time.

          373.   During the relevant period, Defendants affirmatively made numerous misleading public

statements falsely portraying the market for chickens as a competitive one. For example, Defendants

provided testimony at workshops held by the U.S. Department of Justice and USDA suggesting the chicken
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 94 of 98 PageID #:97



industry was competitive and not subject to anti-competitive practices and agreements, including testimony

at a May 21, 2010 workshop of a National Chicken Council-commissioned study by Dr. Thomas Elam,

which stated that “the chicken industry is competitive and thriving,” and has “[i]ntense competition” that

promotes “product innovation and lower prices for consumers.”

        374.    To explain the decreasing supply of chickens since 2012, Defendants have provided a

variety of pretextual explanations, including: (1) a breeding issue with chickens during 2014, (2) a Russian

ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage in supply due in part due to an Avian

Flu outbreak in Mexico that caused a surge in demand for hens to repopulate chicken farms in Mexico.

These explanations were pretextual in that Defendants sought to hide their conspiracy from discovery by

blaming chicken price increases on these factors rather than Defendants’ own collusive conduct (including

their unprecedented cuts to breeder flocks).

        375.    Throughout the relevant period, Defendants repeatedly also cited increasing input costs as

a pretext for their collusion to restrain supply and increase prices. For instance, Defendants repeatedly

claimed that input cost increases during 2008 justified chicken price increases. However, while corn was

$5/bushel in 2005-2006 and increased to $9 by May or June 2008, it quickly fell back to below $5/bushel

by fall 2008. Higher chicken prices later in the relevant period also were not justified by increased costs of

corn, which, after a temporary spike in the summer of 2012, were not increasing at the level that would

have warranted higher chicken prices. Defendants, through the National Chicken Council, other trade

groups, and press releases, speeches, and other public statements by their employees, also repeatedly and

publicly blamed the federal government’s ethanol mandate for increased chicken prices, asserting that it

increased their corn costs. Defendants made all of these pretextual representations to conceal their

conspiracy and avoid disclosing their agreement to unlawfully restrain the supply of chickens.

        376.    By virtue of Defendants actively and purposefully concealing their above-described

wrongful conduct, the running of any applicable statute of limitations has been (and continues to be) tolled

and suspended with respect to Walmart’s claims and causes of action resulting from Defendants’ and Agri

Stats’ unlawful combination and conspiracy alleged in this Complaint under the fraudulent concealment
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 95 of 98 PageID #:98



doctrine and/or doctrine of equitable estoppel.

               iii.       Walmart’s Claims Were Tolled by the Direct Purchaser Class Action Complaint
                          Filed in 2016

        377.      Walmart was a member of a direct purchaser class action complaint asserted against

Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods, Inc., et al., No. 1:16-cv-

08637 ( Dkt. No. 1) (N.D. Ill. Sept. 2, 2016).

        378.      Walmart’s claims were tolled against these Defendants under American Pipe &

Construction Co. v. Utah, 414 U.S. 538 (1974), and related authorities during the pendency of that direct

purchaser class action asserted against Defendants, commencing at least as early as September 2, 2016.

                                          ANTITRUST IMPACT

        379.      Defendants’ conspiracy had the following effects, among others:

        •         Price competition has been restrained or eliminated with respect to Broilers;

        •         The prices of Broilers have been fixed, raised, stabilized, or maintained at artificially
                  inflated levels; and

        •         Purchasers of Broilers have been deprived of free and open competition among Defendants.

        380.      During the relevant period, Walmart purchased chicken from many of the Defendants (and

their affiliates) and other Broiler producers. As a direct and proximate result of Defendants’ above-

described illegal conduct, Walmart were compelled to pay, and did pay, artificially inflated prices for

chickens.

        381.      As a direct and proximate consequence of Defendants’ and Agri Stats’ above-described

wrongful conduct, Walmart sustained substantial losses and damage to their businesses and property in the

form of overcharges for chickens. The full amount and forms and components of such damages will be

calculated after discovery and presented upon proof at trial.
     Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 96 of 98 PageID #:99



                          CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                                  COUNT I

                                      VIOLATION OF 15 U.S.C. § 1
                                     (AGAINST ALL DEFENDANTS)

           382.   The preceding factual statements and allegations are incorporated by reference.

           383.   Defendants entered into and engaged in a combination or conspiracy in unreasonable

restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

           384.   Defendants’ acts in furtherance of their combination or conspiracy were authorized,

ordered, or done by their officers, agents, employees, or representatives while actively engaged in the

management of Defendants’ affairs.

           385.   At least as early as January 1, 2008, and continuing until at least as late as 2016, the exact

dates being unknown, Defendants entered into a continuing agreement, understanding and conspiracy in

restraint of trade to fix, raise, stabilize, and maintain prices for Broilers, thereby creating anticompetitive

effects.

           386.   Defendants’ anticompetitive acts involved United States domestic commerce and import

commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by raising and fixing

prices for Broilers throughout the United States.

           387.   The conspiratorial acts and combinations have caused unreasonable restraints in the market

for Broilers.

           388.   As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed by being forced

to pay inflated, supra-competitive prices for Broilers.

           389.   In formulating and carrying out the alleged agreement, understanding and conspiracy,

Defendants did those things that they combined and conspired to do, including but not limited to the acts,

practices, and course of conduct set forth in this Complaint. Defendants’ conspiracy had the following

effects, among others:

           •      Price competition in the market for Broilers has been restrained, suppressed, and/or
                  eliminated in the United States;
    Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 97 of 98 PageID #:100




         •      Prices for Broilers sold by Defendants, their divisions, subsidiaries, and affiliates, and all
                of their co-conspirators have been fixed, raised, stabilized, and maintained at artificially
                high, non-competitive levels throughout the United States; and

         •      Plaintiffs, which directly purchased Broilers from Defendants, their divisions, subsidiaries,
                and affiliates, and all of their co-conspirators, have been deprived of the benefits of free
                and open competition in the purchase of Broilers.

         390.   Defendants took all of the actions alleged in this Complaint with the knowledge and

intended effect that their actions would proximately cause the price of Broilers on the spot market to be

higher than it would be but for Defendants’ conduct. Defendants also knew and intended that such an

artificial inflation of spot market prices would increase other Broiler market prices, including those paid by

Plaintiffs.

         391.   As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiffs have

been injured in their business or property and will continue to be injured in their business and property by

paying more for Broilers than they would have paid and will pay in the absence of the conspiracy.

         392.   The alleged contract, combination, or conspiracy is a per se violation of the federal antitrust

laws.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that the Court:

         A.     Enter joint and several judgments against Defendants in favor of Plaintiff;

         B.     Award Plaintiff damages in an amount to be determined at trial to the maximum extent

allowed under federal antitrust laws, and enter a joint and several judgment in favor of Plaintiff against

Defendants in an amount to be trebled to the extent such laws permit;

         C.     Award Plaintiff its post-judgment interest as provided by law, with such interest to be

awarded at the highest legal rate;

         D.     Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law; and

         E.     Grant Plaintiff such other and further relief that the Court may deem just and proper.
    Case: 1:19-cv-03915 Document #: 2 Filed: 05/24/19 Page 98 of 98 PageID #:101



                                              JURY DEMAND

           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all issues so

triable.

DATED:                                                       Respectfully submitted

May 24, 2019                                                 /s Neal S. Manne_________

                                                             Neal S. Manne (2017083)
                                                             Ryan Caughey
                                                             J. Patrick Redmon
                                                             SUSMAN GODFREY LLP
                                                             1000 Louisiana Street
                                                             Suite 5100
                                                             Houston, Texas 77002
                                                             Tel: (713) 651-9366
                                                             Fax: (713) 654-6666
                                                             nmanne@susmangodfrey.com
                                                             rcaughey@susmangodfrey.com
                                                             predmon@susmangodfrey.com

                                                             Shawn J. Rabin
                                                             SUSMAN GODFREY LLP
                                                             1301 Avenue of the Americas
                                                             32nd Floor
                                                             New York, NY 10019-6023
                                                             Tel: (212) 336-8330
                                                             Fax: (212) 336-8340
                                                             srabin@susmangodfrey.comfrey.com

                                                             /s Eric Berger_____________

                                                             Stephen R. Lancaster (93061)
                                                             Gary D. Marts, Jr. (2004116)
                                                             Eric Berger (2004210)
                                                             WRIGHT, LINDSEY & JENNINGS LLP
                                                             200 West Capitol Avenue, Suite 2300
                                                             Little Rock, Arkansas 72201
                                                             Tel: (501) 371-0808
                                                             Fax: (501) 376-9442
                                                             slancaster@wlj.com
                                                             gmarts@wlj.com
                                                             eberger@wlj.com

                                                             Attorneys for Plaintiff
